     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 1 of 100 Page ID
                                      #:2531

 1    Thomas H. Scully (Cal. SBN: 305790)
 2    Thomas@ThomasScullyLaw.com
 3    Attorney for Plaintiff:
 4    Terrence M. Wyles
 5    Business Address:
 6    10736 Jefferson Blvd., #117
 7    Culver City, CA 90230
 8    Telephone: (310) 439-1140
 9    Facsimile: (509) 756-6952
10
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13    TERRENCE M. WYLES,                      CASE NUMBER:
14                     Plaintiff
15                 v.                         2:17-cv-07722-DMG-SK
16
17    ALLEN ZACHARY SUSSMAN;
18    LOEB & LOEB L.L.P;
19    ALUMINAID INTERNATIONAL, A.G.;
20    WEST HILLS RESEARCH &                     DECLARATION OF THOMAS
21    DEVELOPMENT, INC. (f/k/a Aluminaid,       SCULLY IN SUPPORT OF
22    Inc.); ALUMINAID PTE LTD., aka            PLAINTIFF’S RENEWED
23    ADVANCED FIRST AID RESEARCH               MOTION FOR DEFAULT
24    PTE LTD.; CARL JOHAN FREER;               JUDGMENT AGAINST
25    JAMES JOHN HUNT, aka JAMES HUNT;          DEFENDANT JAMES JOHN
26    ADAM FREER, aka ADAM AGERSTAM,
                                                HUNT WITH EXHIBITS
27    aka ADAM
28    CARL-JOHAN AGERSTAM; JULIA
29    FREER-AGERSTAM, aka JULIA FREER,
30    aka JULIA AGERSTAM; DAVID                 Date: September 25, 2020
31    ANDREW WARNOCK, aka DAVID                 Time: 9:30 AM
32    WARNOCK; ALEX ARENDT; JOSEPH
33    MATHEW MARTEN, aka JOE MARTEN;            Courtroom: 8C
34    and THOMAS D. BRADY, aka TOM
35    BRADY.
36
37                     Defendants.
38
39    //

                                     DECLARATION
     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 2 of 100 Page ID
                                      #:2532

 1                               Declaration of Thomas Scully
 2            In Support of Plaintiff’s Renewed Motion for Default Judgment
 3

 4    I, Thomas Scully, do hereby declare and state:
 5          1.     I have personal knowledge of the matters stated in this Declaration
 6    and if called as a witness could and would competently testify to the following.
 7          2.     I am an attorney licensed in the State of California (State Bar Number
 8    305790) and the Central District Court of California, and maintain a law practice
 9    with the business address of 10736 Jefferson Blvd., #117, Culver City, CA 90230.
10          3.     I am the California counsel representing Plaintiff Terrence Wyles in
11    his civil claims in this case, number 2:17-cv-07722-DMG styled Wyles v. Sussman.
12          4.     A true and correct copy of the invoices generated by James P. Wohl,
13    Attorney at Law for Terrence Wyles in the underlying action, showing the amounts
14    paid by Plaintiff for attorney fees, are attached as Exhibit 1.
15          5.     A true and correct copy of the report generated by harperHofer &
16    Associates, LLC for the purpose of providing a measure of Plaintiff’s damages to
17    his professional income is attached as Exhibit 2. It applies to the time period
18    analyzed up to May 7, 2018 and does not count losses during the two years since.
19          6.     A true and correct copy of an email thread involving Hunt and Wyles,
20    as forwarded to Plaintiff by one of its cc: recipients, is attached as Exhibit 3.
21          7.     A true and correct copy of selected pages from the deposition of Mr.
22    Hunt December 4, 2019 is attached as Exhibit 4. During that deposition, I
23    witnessed Hunt express freely his enmity for Wyles and admit that he pressed for
24    the Colorado State Bar to investigate him, in addition to the West Hills litigation.
25          8.     A true and correct copy of selected pages from the deposition of Mr.
26    Wyles December 9, 2019 is attached as Exhibit 5. What does not come across in
27    print is that Mr. Wyles was overcome by emotion when describing how distressing
28    it was to be attacked by Defendants, which necessitated that we take a break.

                                          DECLARATION
     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 3 of 100 Page ID
                                      #:2533

 1          9.     I personally researched all of the defendants, including Mr. Hunt,
 2    using publicly available sources. I searched for, and explored, several of his
 3    website pages, including the ones for his consulting company, which I last
 4    accessed 08/28/2020 and quoted accurately therefrom in the moving papers.
 5          10.    Except for a purported response by Hunt that was mailed through
 6    Marten’s counsel of Haight, Brown and Bonesteel, and the letter Hunt addressed to
 7    the Court, I have not received any other form of communication from him.
 8          11.    On information and belief, the Defendant is not an infant, minor or
 9    incompetent person, and the Servicemembers Civil Relief Act (50 U.S.C. App. §
10    521) does not apply.
11

12

13          I declare under penalty of perjury that the foregoing is true and correct.
14    Executed August 28, 2020 in Culver City, California.
15
16
17
18                                           Thomas Scully, Esq.
19

20

21

22

23

24

25

26

27

28

29


                                         DECLARATION
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 4 of 100 Page ID
                                 #:2534




                EXHIBIT 1

    Invoices from James P. Wohl,
    Attorney at Law for Terrence
                Wyles




                EXHIBIT 1
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 5 of 100 Page ID
                                 #:2535
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 6 of 100 Page ID
                                 #:2536
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 7 of 100 Page ID
                                 #:2537
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 8 of 100 Page ID
                                 #:2538
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 9 of 100 Page ID
                                 #:2539
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 10 of 100 Page ID
                                  #:2540
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 11 of 100 Page ID
                                  #:2541
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 12 of 100 Page ID
                                  #:2542
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 13 of 100 Page ID
                                  #:2543
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 14 of 100 Page ID
                                  #:2544
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 15 of 100 Page ID
                                  #:2545
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 16 of 100 Page ID
                                  #:2546
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 17 of 100 Page ID
                                  #:2547
          F -X C h a n ge                                                                                                         F -X C h a n ge
    PD                                                                                                                      PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 18 of 100 Page ID

                         !




                                                                                                                                                 !
                        W




                                                                                                                                                W
                                                                       #:2548
                       O




                                                                                                                                               O
                     N




                                                                                                                                             N
                   y




                                                                                                                                           y
                bu




                                                                                                                                        bu
              to




                                                                                                                                      to
          k




                                                                                                                                  k
        lic




                                                                                                                                lic
    C




                                                                                                                            C
w




                                                                                                                        w
                                m




                                                                                                                                                        m
    w                                                                                                                       w
w




                                                                                                                        w
                               o




                                                                                                                                                       o
        .d o                   .c                                                                                               .d o                   .c
               c u -tr a c k                                                                                                           c u -tr a c k


                         JAMES P. WOHL, ATTORNEY AT LAW
                         1925 Century Park East
                         Suite 2140
                         Los Angeles, CA 90067


                         Invoice submitted to:
                         Terrence Wyles




                         May 05, 2014


                         Invoice #11077



                                             Professional Services

                                                                                                     Hrs/Rate        Amount

                                    2/6/2014 JPW Preparation of reply to opposition                     2.10         798.00
                                                                                                      380.00/hr

                                    2/7/2014 JPW Preparation of pleadings                               6.70        2,546.00
                                                                                                      380.00/hr

                                    2/8/2014 JPW Preparation of pleadings                               3.10        1,178.00
                                                                                                      380.00/hr

                                    2/9/2014 JPW Preparation of pleadings                              11.30        4,294.00
                                                                                                      380.00/hr

                           2/10/2014 JPW Preparation of pleadings                                       8.20        3,116.00
                                                                                                      380.00/hr

                           2/19/2014 JPW Court Preparation and Appearance                               3.00        1,140.00
                                                                                                      380.00/hr

                           4/28/2014 JPW Court Preparation and Appearance                               1.80         684.00
                                                                                                      380.00/hr

                                             For professional services rendered                        36.20      $13,756.00

                                             Additional Charges :

                           1/15/2014 JPW Messenger to deliver to Loeb                                                 16.75

                           2/10/2014 JPW FedEx to Platt                                                               23.94
          F -X C h a n ge                                                                                                                                 F -X C h a n ge
    PD                                                                                                                                              PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 19 of 100 Page ID

                         !




                                                                                                                                                                         !
                        W




                                                                                                                                                                        W
                                                                       #:2549
                       O




                                                                                                                                                                       O
                     N




                                                                                                                                                                     N
                   y




                                                                                                                                                                   y
                bu




                                                                                                                                                                bu
              to




                                                                                                                                                              to
          k




                                                                                                                                                          k
        lic




                                                                                                                                                        lic
    C




                                                                                                                                                    C
w




                                                                                                                                                w
                                m




                                                                                                                                                                                m
    w                                                                                                                                               w
w




                                                                                                                                                w
                               o




                                                                                                                                                                               o
        .d o                   .c                                                                                                                       .d o                   .c
               c u -tr a c k                                                                                                                                   c u -tr a c k


                       Terrence Wyles                                                                                                   Page             2

                                                                                                                                           Amount

                           2/11/2014 JPW Messenger to deliver courtesy copy of documents to department                                         47.50

                                             JPW Messenger to file reply brief and objections to declarations of Brady, Sussman, etc.       192.50

                           2/18/2014 JPW Filing Fee for Objections                                                                              7.50

                           2/19/2014 JPW Parking                                                                                               18.00

                                             JPW Travel Exp                                                                                    30.00

                           3/13/2014 JPW Filing Fee                                                                                             8.25

                           4/17/2014 JPW Filing Fee for to State Court for Appeal                                                           100.00

                                             JPW Filing Fee to Court of Appeal                                                              775.00

                           4/28/2014 JPW Parking                                                                                               12.00

                                             JPW Travel Exp                                                                                    30.00

                                             Total costs                                                                                 $1,261.44


                                             Total amount of this bill                                                                  $15,017.44

                                             Previous balance                                                                              $938.24

                           2/25/2014 Payment - thank you                                                                                ($10,000.00)
                            5/5/2014 Payment from account                                                                                ($5,955.68)

                                             Total payments and adjustments                                                             ($15,955.68)

                                             Please replenish Client funds with                                                          $7,426.02


                                             Balance due                                                                                 $7,426.02




                                             Previous balance of Retainer                                                                 $8,529.66
                                    5/5/2014 Payment from account                                                                        ($5,955.68)

                                             New balance of Retainer                                                                     $2,573.98
          F -X C h a n ge                                                                                                                 F -X C h a n ge
    PD                                                                                                                              PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 20 of 100 Page ID

                         !




                                                                                                                                                         !
                        W




                                                                                                                                                        W
                                                                       #:2550
                       O




                                                                                                                                                       O
                     N




                                                                                                                                                     N
                   y




                                                                                                                                                   y
                bu




                                                                                                                                                bu
              to




                                                                                                                                              to
          k




                                                                                                                                          k
        lic




                                                                                                                                        lic
    C




                                                                                                                                    C
w




                                                                                                                                w
                                m




                                                                                                                                                                m
    w                                                                                                                               w
w




                                                                                                                                w
                               o




                                                                                                                                                               o
        .d o                   .c                                                                                                       .d o                   .c
               c u -tr a c k                                                                                                                   c u -tr a c k


                         JAMES P. WOHL, ATTORNEY AT LAW
                         1875 Century Park East
                         Suite 1000
                         Los Angeles, CA 90067


                         Invoice submitted to:
                         Terrence Wyles




                         August 13, 2014


                         Invoice #11095



                                            Professional Services

                                                                                                             Hrs/Rate       Amount

                                    7/7/2014 JPW Conference with Platt                                          0.60         228.00
                                                                                                              380.00/hr

                           8/11/2014 JPW Draft and revise declaration of Joseph Sandoval                        1.25         475.00
                                                                                                              380.00/hr

                                            JPW Research and revise opposition to motion for attorney fees      5.50       2,090.00
                                                                                                              380.00/hr

                                            For professional services rendered                                   7.35     $2,793.00

                           8/13/2014 Payment from account                                                                 ($2,793.00)

                                            Total payments and adjustments                                                ($2,793.00)

                                            Please replenish Client funds with                                            $5,219.02


                                            Balance due                                                                   $5,219.02




                                     Previous balance of Retainer                                                          $2,573.98
                            7/1/2014 Payment to account                                                                    $5,000.00
                           8/13/2014 Payment from account                                                                 ($2,793.00)

                                            New balance of Retainer                                                       $4,780.98
          F -X C h a n ge                                                                                                                          F -X C h a n ge
    PD                                                                                                                                       PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 21 of 100 Page ID

                         !




                                                                                                                                                                  !
                        W




                                                                                                                                                                 W
                                                                       #:2551
                       O




                                                                                                                                                                O
                     N




                                                                                                                                                              N
                   y




                                                                                                                                                            y
                bu




                                                                                                                                                         bu
              to




                                                                                                                                                       to
          k




                                                                                                                                                   k
        lic




                                                                                                                                                 lic
    C




                                                                                                                                             C
w




                                                                                                                                         w
                                m




                                                                                                                                                                         m
    w                                                                                                                                        w
w




                                                                                                                                         w
                               o




                                                                                                                                                                        o
        .d o                   .c                                                                                                                .d o                   .c
               c u -tr a c k                                                                                                                            c u -tr a c k


                         JAMES P. WOHL, ATTORNEY AT LAW
                         1875 Century Park East
                         Suite 1000
                         Los Angeles, CA 90067


                         Invoice submitted to:
                         Terrence Wyles




                         September 30, 2014


                         Invoice #11102



                                            Professional Services

                                                                                                                        Hrs/Rate     Amount

                                    8/6/2014 NAF   Research for opposition to motion for attorney fees                     2.50       812.50
                                                                                                                         325.00/hr

                                    8/7/2014 NAF   Commence Draft of opposition to motion for attorney fees                8.50      2,762.50
                                                                                                                         325.00/hr

                                    8/8/2014 NAF   Draft opposition to motion for attorney fees                            6.50      2,112.50
                                                                                                                         325.00/hr

                                            NAF    Review client documents for opposition to motion for attorney fees      0.50       162.50
                                                                                                                         325.00/hr

                           8/19/2014 NAF           Research and begin preparation for appeal on anti-SLAPP motion          1.50       487.50
                                                                                                                         325.00/hr

                           8/20/2014 NAF           Research for appeal on SLAPP                                            2.70       877.50
                                                                                                                         325.00/hr

                           8/21/2014 NAF           Preparation for hearing on motion for attorney fees                     1.50       487.50
                                                                                                                         325.00/hr

                                            NAF    Continue research for appeal                                            2.50       812.50
                                                                                                                         325.00/hr

                                            JPW Review file and resopnd to email inquiries                                 0.70       266.00
                                                                                                                         380.00/hr

                           8/22/2014 NAF           Preparation for hearing on motion for attorney fees                     2.50       812.50
                                                                                                                         325.00/hr
          F -X C h a n ge                                                                                                                                 F -X C h a n ge
    PD                                                                                                                                              PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 22 of 100 Page ID

                         !




                                                                                                                                                                         !
                        W




                                                                                                                                                                        W
                                                                       #:2552
                       O




                                                                                                                                                                       O
                     N




                                                                                                                                                                     N
                   y




                                                                                                                                                                   y
                bu




                                                                                                                                                                bu
              to




                                                                                                                                                              to
          k




                                                                                                                                                          k
        lic




                                                                                                                                                        lic
    C




                                                                                                                                                    C
w




                                                                                                                                                w
                                m




                                                                                                                                                                                m
    w                                                                                                                                               w
w




                                                                                                                                                w
                               o




                                                                                                                                                                               o
        .d o                   .c                                                                                                                       .d o                   .c
               c u -tr a c k                                                                                                                                   c u -tr a c k


                       Terrence Wyles                                                                                                    Page            2

                                                                                                                            Hrs/Rate        Amount

                           8/22/2014 NAF           Review objections to declarations                                           0.60         195.00
                                                                                                                             325.00/hr

                                            JPW Review and respond to emails; review file                                      1.10         418.00
                                                                                                                             380.00/hr

                           8/25/2014 NAF           Review anti-SLAPP for hearing strategy                                      0.60         195.00
                                                                                                                             325.00/hr

                           8/26/2014 NAF           Preparation for hearing on motion for attorney fees                         2.00    NO CHARGE
                                                                                                                             325.00/hr

                                            NAF    Preparation for appeal, research case law                                   2.00         650.00
                                                                                                                             325.00/hr

                           8/27/2014 NAF           Final preparation for hearing on motion for attorney fees; review           2.10    NO CHARGE
                                                   case law; prepare outline                                                 325.00/hr

                                            NAF    Research case law and continue preparation for appeal brief                 1.90         617.50
                                                                                                                             325.00/hr

                                            JPW Review file; research re: oral argument                                        3.40        1,292.00
                                                                                                                             380.00/hr

                           8/28/2014 NAF           Strategize re: oral argument in opposition to motion for attorney fees      0.50         162.50
                                                                                                                             325.00/hr

                                            JPW Court preparation and appearance - hearing continued                           2.10         798.00
                                                                                                                             380.00/hr

                           8/29/2014 NAF           Research re: appeal of anti-SLAPP                                           1.50         487.50
                                                                                                                             325.00/hr

                                    9/4/2014 NAF   Begin preparing record for appeal                                           1.50         487.50
                                                                                                                             325.00/hr

                                    9/5/2014 NAF   Continue preparation for appeal                                             1.60         520.00
                                                                                                                             325.00/hr

                                    9/8/2014 NAF   Continue research re: Appeal; Prepare for attorney fees motion,             4.40        1,430.00
                                                   on-going                                                                  325.00/hr

                                    9/9/2014 JPW Court Preparation and Appearance                                              4.20        1,596.00
                                                                                                                             380.00/hr

                                            NAF    Research - other jurisdictions for fees motion and appeal; Draft            3.10        1,007.50
                                                   legal and factual arguments for fees motion                               325.00/hr

                           9/10/2014 NAF           Round trip travel, Los Angeles Superior Court, Department 42 for            3.40        1,105.00
                                                   attorney fees hearing; Attend oral argument, Los Angeles Superior         325.00/hr
                                                   Court, Department 42, attorney fees motion
          F -X C h a n ge                                                                                                                                 F -X C h a n ge
    PD                                                                                                                                              PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 23 of 100 Page ID

                         !




                                                                                                                                                                         !
                        W




                                                                                                                                                                        W
                                                                       #:2553
                       O




                                                                                                                                                                       O
                     N




                                                                                                                                                                     N
                   y




                                                                                                                                                                   y
                bu




                                                                                                                                                                bu
              to




                                                                                                                                                              to
          k




                                                                                                                                                          k
        lic




                                                                                                                                                        lic
    C




                                                                                                                                                    C
w




                                                                                                                                                w
                                m




                                                                                                                                                                                m
    w                                                                                                                                               w
w




                                                                                                                                                w
                               o




                                                                                                                                                                               o
        .d o                   .c                                                                                                                       .d o                   .c
               c u -tr a c k                                                                                                                                   c u -tr a c k


                       Terrence Wyles                                                                                                   Page             3

                                                                                                                           Hrs/Rate        Amount

                           9/11/2014 NAF           Continue Appellate Research, case law and record review; begin             3.60        1,170.00
                                                   draft of appellate brief                                                 325.00/hr

                           9/12/2014 NAF           Research appellate briefs on SLAPP issue; continue to draft                3.80        1,235.00
                                                   appellate brief on anti SLAPP                                            325.00/hr

                           9/16/2014 NAF           Draft appellate brief; research legal standards; draft legal argument      4.10        1,332.50
                                                   in support of opposition                                                 325.00/hr

                           9/17/2014 NAF           Continue to draft appellate brief                                          4.10        1,332.50
                                                                                                                            325.00/hr

                           9/18/2014 NAF           Continue drafting appeal and research                                      3.60        1,170.00
                                                                                                                            325.00/hr

                           9/19/2014 NAF           Review record for background for appellate brief                           1.50         487.50
                                                                                                                            325.00/hr

                           9/22/2014 NAF           Anayluze Chodes and cited cases for application to appeal                  2.10         682.50
                                                                                                                            325.00/hr

                           9/23/2014 NAF           Review exemplar briefs for application to appellate brief                  2.00         650.00
                                                                                                                            325.00/hr

                           9/24/2014 NAF           Continue review of appellate record for brief; continue to draft           3.50        1,137.50
                                                   appellate opening brief                                                  325.00/hr

                           9/25/2014 NAF           Continue draft of opening brief and reearch; continue review and           3.10        1,007.50
                                                   selection of record and appendix                                         325.00/hr

                                             For professional services rendered                                              96.80      $30,760.00

                                             Additional Charges :

                           8/15/2014 JPW FedEx to Loeb & Loeb                                                                                  21.54

                           8/22/2014 JPW Filing Fee                                                                                            10.50

                           8/28/2014 JPW Parking                                                                                               14.50

                                             JPW Travel Exp                                                                                    21.00

                                             JPW Transcript Cost for 8/28/14 Hearing                                                       250.00

                                    9/8/2014 JPW Transcript Cost for Reporter at Hearing                                                   375.00

                                    9/9/2014 NAF   Parking                                                                                     18.00

                                             NAF   Travel Exp                                                                                  28.50
          F -X C h a n ge                                                                                                     F -X C h a n ge
    PD                                                                                                                   PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 24 of 100 Page ID

                         !




                                                                                                                                             !
                        W




                                                                                                                                            W
                                                                      #:2554
                       O




                                                                                                                                           O
                     N




                                                                                                                                         N
                   y




                                                                                                                                       y
                bu




                                                                                                                                    bu
              to




                                                                                                                                  to
          k




                                                                                                                              k
        lic




                                                                                                                            lic
    C




                                                                                                                         C
w




                                                                                                                    w
                                m




                                                                                                                                                    m
    w                                                                                                                   w
w




                                                                                                                     w
                               o




                                                                                                                                                   o
        .d o                   .c                                                                                           .d o                   .c
               c u -tr a c k                                                                                                       c u -tr a c k


                       Terrence Wyles                                                                       Page             4

                                                                                                               Amount

                           9/10/2014 JPW Parking                                                                   11.00

                                          JPW Travel Exp                                                           18.75

                                          Total costs                                                          $768.79


                                          Total amount of this bill                                         $31,528.79

                           9/30/2014 Payment from account                                                   ($14,780.98)

                                          Total payments and adjustments                                    ($14,780.98)

                                          Please replenish Client funds with                                $10,000.00


                                          Balance due                                                       $26,747.81




                                     Previous balance of Retainer                                             $4,780.98
                           8/15/2014 Payment to account                                                       $5,000.00
                           9/26/2014 Payment to account                                                       $5,000.00
                           9/30/2014 Payment from account                                                   ($14,780.98)

                                          New balance of Retainer                                                  $0.00
          F -X C h a n ge                                                                                                        F -X C h a n ge
    PD                                                                                                                     PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 25 of 100 Page ID

                         !




                                                                                                                                                !
                        W




                                                                                                                                               W
                                                                      #:2555
                       O




                                                                                                                                              O
                     N




                                                                                                                                            N
                   y




                                                                                                                                          y
                bu




                                                                                                                                       bu
              to




                                                                                                                                     to
          k




                                                                                                                                 k
        lic




                                                                                                                               lic
    C




                                                                                                                           C
w




                                                                                                                       w
                                m




                                                                                                                                                       m
    w                                                                                                                      w
w




                                                                                                                       w
                               o




                                                                                                                                                      o
        .d o                   .c                                                                                              .d o                   .c
               c u -tr a c k                                                                                                          c u -tr a c k


                         JAMES P. WOHL, ATTORNEY AT LAW
                         1875 Century Park East
                         Suite 1000
                         Los Angeles, CA 90067


                         Invoice submitted to:
                         Terrence Wyles




                         November 06, 2014


                         Invoice #11117



                                          Professional Services

                                                                                                      Hrs/Rate     Amount

                           9/26/2014 NAF        Continue research and drafting of appeal                 2.10       682.50
                                                                                                       325.00/hr

                           9/29/2014 JPW Review, revise draft                                            1.10       418.00
                                                                                                       380.00/hr

                           9/30/2014 JPW Review, revise draft                                            1.70       646.00
                                                                                                       380.00/hr

                                          JPW Appeal                                                     2.30       874.00
                                                                                                       380.00/hr

                                          NAF   Continue research, drafting of appellate brief           1.40       455.00
                                                                                                       325.00/hr

                           10/1/2014 JPW Review, revise appeal                                           2.10       798.00
                                                                                                       380.00/hr

                                          NAF   Edits, additions, revisions to brief                     1.50       487.50
                                                                                                       325.00/hr

                           10/2/2014 NAF        Continue draft appeal                                    2.50       812.50
                                                                                                       325.00/hr

                           10/6/2014 NAF        Continue research and draft appeal, review appendix      1.60       520.00
                                                                                                       325.00/hr

                           10/7/2014 JPW Appeal                                                          3.10      1,178.00
                                                                                                       380.00/hr
          F -X C h a n ge                                                                                                                              F -X C h a n ge
    PD                                                                                                                                           PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 26 of 100 Page ID

                         !




                                                                                                                                                                      !
                        W




                                                                                                                                                                     W
                                                                      #:2556
                       O




                                                                                                                                                                    O
                     N




                                                                                                                                                                  N
                   y




                                                                                                                                                                y
                bu




                                                                                                                                                             bu
              to




                                                                                                                                                           to
          k




                                                                                                                                                       k
        lic




                                                                                                                                                     lic
    C




                                                                                                                                                 C
w




                                                                                                                                             w
                                m




                                                                                                                                                                             m
    w                                                                                                                                            w
w




                                                                                                                                             w
                               o




                                                                                                                                                                            o
        .d o                   .c                                                                                                                    .d o                   .c
               c u -tr a c k                                                                                                                                c u -tr a c k


                       Terrence Wyles                                                                                                Page             2

                                                                                                                        Hrs/Rate        Amount

                           10/7/2014 NAF         Continue draft of opening brief                                           0.70          227.50
                                                                                                                         325.00/hr

                           10/8/2014 JPW Appeal                                                                            4.50         1,710.00
                                                                                                                         380.00/hr

                                          NAF    Review record and research case law, Kajima, Chodos et al for brief;      7.10         2,307.50
                                                 continue draft of brief                                                 325.00/hr

                           10/9/2014 NAF         Review client comments and edit/revise brief                              1.30          422.50
                                                                                                                         325.00/hr

                       10/10/2014 NAF            Further revisions to brief                                                0.80          260.00
                                                                                                                         325.00/hr

                       10/13/2014 NAF            Continue appendix review for appeal                                       1.10          357.50
                                                                                                                         325.00/hr

                       10/14/2014 NAF            Appeal, draft and record review                                           0.80          260.00
                                                                                                                         325.00/hr

                       10/15/2014 NAF            Continue edits and review of appellate appendix                           0.70          227.50
                                                                                                                         325.00/hr

                       10/17/2014 NAF            Continue review, research and draft of appellate brief                    2.10          682.50
                                                                                                                         325.00/hr

                                          For professional services rendered                                              38.50      $13,326.50

                                          Additional Charges :

                           8/18/2014 JPW Messenger to File at LASC and deliver courtesy copy to department                                  60.00

                                          JPW Messenger to LASC and filing fee/Fax Filing Fees                                           380.20

                           8/22/2014 JPW Messenger to Loeb & Loeb                                                                           20.00

                           8/28/2014 JPW Transcript Cost                                                                                 250.00

                                          Total costs                                                                                   $710.20


                                          Total amount of this bill                                                                  $14,036.70

                                          Previous balance                                                                           $16,747.81

                       10/17/2014 Payment from account                                                                                ($5,000.00)
                       10/24/2014 Payment - thank you                                                                                 ($7,733.94)

                                          Total payments and adjustments                                                             ($12,733.94)
          F -X C h a n ge                                                                                                     F -X C h a n ge
    PD                                                                                                                   PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 27 of 100 Page ID

                         !




                                                                                                                                            !
                        W




                                                                                                                                           W
                                                                      #:2557
                       O




                                                                                                                                          O
                     N




                                                                                                                                        N
                   y




                                                                                                                                      y
                bu




                                                                                                                                   bu
              to




                                                                                                                                 to
          k




                                                                                                                             k
        lic




                                                                                                                           lic
    C




                                                                                                                         C
w




                                                                                                                   w
                                m




                                                                                                                                                   m
    w                                                                                                                  w
w




                                                                                                                     w
                               o




                                                                                                                                                  o
        .d o                   .c                                                                                          .d o                   .c
               c u -tr a c k                                                                                                      c u -tr a c k


                       Terrence Wyles                                                                       Page             3

                                                                                                               Amount

                                          Please replenish Client funds with                                $10,000.00


                                          Balance due                                                       $28,050.57
          F -X C h a n ge                                                                                                                             F -X C h a n ge
    PD                                                                                                                                          PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 28 of 100 Page ID

                         !




                                                                                                                                                                     !
                        W




                                                                                                                                                                    W
                                                                      #:2558
                       O




                                                                                                                                                                   O
                     N




                                                                                                                                                                 N
                   y




                                                                                                                                                               y
                bu




                                                                                                                                                            bu
              to




                                                                                                                                                          to
          k




                                                                                                                                                      k
        lic




                                                                                                                                                    lic
    C




                                                                                                                                                C
w




                                                                                                                                            w
                                m




                                                                                                                                                                            m
    w                                                                                                                                           w
w




                                                                                                                                            w
                               o




                                                                                                                                                                           o
        .d o                   .c                                                                                                                   .d o                   .c
               c u -tr a c k                                                                                                                               c u -tr a c k


                         JAMES P. WOHL, ATTORNEY AT LAW
                         1875 Century Park East
                         Suite 1000
                         Los Angeles, CA 90067


                         Invoice submitted to:
                         Terrence Wyles




                         December 02, 2014


                         Invoice #11124



                                          Professional Services

                                                                                                                           Hrs/Rate     Amount

                       10/20/2014 NAF           Continue research and drafting of appellate brief                             3.10      1,007.50
                                                                                                                            325.00/hr

                       10/21/2014 NAF           Continue Appellant Opening Brief adn Appendix                                 0.80       260.00
                                                                                                                            325.00/hr

                       10/22/2014 JPW Appeal Brief                                                                            4.70      1,786.00
                                                                                                                            380.00/hr

                                          NAF   Continue drafting, research for opening appellate brief                       3.10      1,007.50
                                                                                                                            325.00/hr

                       10/23/2014 JPW Finalize Appeal brief                                                                   6.20      2,356.00
                                                                                                                            380.00/hr

                                          NAF   Prepare appendix for opening brief; continue edits, additions, revisions      8.00      2,600.00
                                                to opening brief                                                            325.00/hr

                       10/24/2014 NAF           Finalize preparation of appendix and opening brief                            3.20      1,040.00
                                                                                                                            325.00/hr

                       10/28/2014 NAF           Research and draft application to augment record                              2.10       682.50
                                                                                                                            325.00/hr

                       10/29/2014 NAF           Draft, revise appeal to augment record, memorandum, declaration               0.90       292.50
                                                                                                                            325.00/hr

                                          NAF   Communicate with Becky, Court of Appeal, re: record on appeal                 0.50       162.50
                                                                                                                            325.00/hr
          F -X C h a n ge                                                                                                          F -X C h a n ge
    PD                                                                                                                       PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 29 of 100 Page ID

                         !




                                                                                                                                                  !
                        W




                                                                                                                                                 W
                                                                      #:2559
                       O




                                                                                                                                                O
                     N




                                                                                                                                              N
                   y




                                                                                                                                            y
                bu




                                                                                                                                         bu
              to




                                                                                                                                       to
          k




                                                                                                                                   k
        lic




                                                                                                                                 lic
    C




                                                                                                                             C
w




                                                                                                                         w
                                m




                                                                                                                                                         m
    w                                                                                                                        w
w




                                                                                                                         w
                               o




                                                                                                                                                        o
        .d o                   .c                                                                                                .d o                   .c
               c u -tr a c k                                                                                                            c u -tr a c k


                       Terrence Wyles                                                                            Page             2

                                                                                                    Hrs/Rate        Amount

                       11/19/2014 JPW Conference with opposing counsel regarding appeal                0.30         114.00
                                                                                                     380.00/hr

                                          For professional services rendered                          32.90      $11,308.50

                                          Additional Charges :

                       11/25/2014 NAF            Copying costs - Brief and Appendix                                1,851.21

                                          NAF    FedEx                                                              106.44

                       11/26/2014 JPW Messenger Fees - October 2014                                                     85.00

                                          JPW Messenger Fees - November 2014                                            65.00

                                          Total costs                                                             $2,107.65


                                          Total amount of this bill                                              $13,416.15

                                          Previous balance                                                       $18,050.57

                                          Please replenish Client funds with                                     $10,000.00


                                          Balance due                                                            $41,466.72
          F -X C h a n ge                                                                                                                        F -X C h a n ge
    PD                                                                                                                                     PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 30 of 100 Page ID

                         !




                                                                                                                                                                !
                        W




                                                                                                                                                               W
                                                                       #:2560
                       O




                                                                                                                                                              O
                     N




                                                                                                                                                            N
                   y




                                                                                                                                                          y
                bu




                                                                                                                                                       bu
              to




                                                                                                                                                     to
          k




                                                                                                                                                 k
        lic




                                                                                                                                               lic
    C




                                                                                                                                           C
w




                                                                                                                                       w
                                m




                                                                                                                                                                       m
    w                                                                                                                                      w
w




                                                                                                                                       w
                               o




                                                                                                                                                                      o
        .d o                   .c                                                                                                              .d o                   .c
               c u -tr a c k                                                                                                                          c u -tr a c k


                         JAMES P. WOHL, ATTORNEY AT LAW
                         1875 Century Park East
                         Suite 1000
                         Los Angeles, CA 90067


                         Invoice submitted to:
                         Terrence Wyles




                         October 02, 2015


                         Invoice #11167



                                             Professional Services

                                                                                                                      Hrs/Rate     Amount

                                             Time

                           1/15/2015 NAF            Review order from court of appeal                                    0.20        65.00
                                                                                                                       325.00/hr

                                    2/4/2015 JPW Appellate notice and email client                                       0.20        76.00
                                                                                                                       380.00/hr

                           4/13/2015- SW            Review case file, pleadings                                          3.74       822.80
                           4/15/2015                                                                                   220.00/hr

                           4/16/2015 SW             Reply to Plaintiffs' Brief (SLAPP)                                   3.70       814.00
                                                                                                                       220.00/hr

                           4/20/2015- SW            Reply to Respondent's Brief                                          6.20      1,364.00
                           4/24/2015                                                                                   220.00/hr

                           4/21/2015 SW             Reply to Respondent's Brief; Office Conference with JPW; Legal       6.00      1,320.00
                                                    Research re: Corp. Code Section 2105, 2106, 2203, and 2204, and    220.00/hr
                                                    R&T Code 19719

                                             JPW Preparation of reply brief                                              5.60      2,128.00
                                                                                                                       380.00/hr

                                             JPW Preparation of Reply Brief                                              2.00       760.00
                                                                                                                       380.00/hr

                           4/22/2015 SW             Reply to Respondent's Brief; Office conference with JPW              5.12      1,126.40
                                                                                                                       220.00/hr
          F -X C h a n ge                                                                                                                                   F -X C h a n ge
    PD                                                                                                                                                PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 31 of 100 Page ID

                         !




                                                                                                                                                                           !
                        W




                                                                                                                                                                          W
                                                                      #:2561
                       O




                                                                                                                                                                         O
                     N




                                                                                                                                                                       N
                   y




                                                                                                                                                                     y
                bu




                                                                                                                                                                  bu
              to




                                                                                                                                                                to
          k




                                                                                                                                                            k
        lic




                                                                                                                                                          lic
    C




                                                                                                                                                      C
w




                                                                                                                                                  w
                                m




                                                                                                                                                                                  m
    w                                                                                                                                                 w
w




                                                                                                                                                  w
                               o




                                                                                                                                                                                 o
        .d o                   .c                                                                                                                         .d o                   .c
               c u -tr a c k                                                                                                                                     c u -tr a c k


                       Terrence Wyles                                                                                                     Page             2

                                                                                                                             Hrs/Rate        Amount

                           4/22/2015 JPW Review reply and declaration                                                           0.60         228.00
                                                                                                                              380.00/hr

                           4/23/2015 SW         Finalize Reply to Respondent's Opposition; Finalize JPW's Declaration           5.90        1,298.00
                                                                                                                              220.00/hr

                                          JPW Finalize reply brief                                                              1.20         456.00
                                                                                                                              380.00/hr

                           5/11/2015 SW         Appellant's Reply Brief and e-filing                                            1.10         242.00
                                                                                                                              220.00/hr

                                          SW    Instructions to Christine McCain prior to e-filing; office conference with      0.20             44.00
                                                JPW re: revisions                                                             220.00/hr

                           5/19/2015 SW         Conference with Marcos Gonzales re: SDT to LA County Fire                       0.40             88.00
                                                Department HR Department re: recorded conversation with Dep.                  220.00/hr
                                                County Counsel, Stacey Lee; review SDT and Notice to Consumer
                                                and Attachment with Document Categories

                                          JPW Investigate: proper Los ANgeles Fire Department faciiltt/division to              1.20         456.00
                                              serve Tom Brady with a Civil Subpoena (Duces Tecum) and Notice to               380.00/hr
                                              Consumer or Employee and Objection. Discuss with Stever Watkins
                                              regarding same.

                                          JPW Draft and finalize Civil Subpoena (Duces Tecum), Notice to Consumer               1.30         494.00
                                              and attachment regarding Tom Brady                                              380.00/hr

                           5/20/2015 SW         Conference with Marcos Gonzales re: SDT and Notice to Consumer                  0.50         110.00
                                                re: LAFD Captain Tom Brady; assist in locating Service Address of             220.00/hr
                                                Tom Brady

                           6/24/2015 JPW Preparation for appellate argument                                                     4.70        1,786.00
                                                                                                                              380.00/hr

                           6/25/2015 JPW Court Preparation and Appearance at appellate argument                                 4.50        1,710.00
                                                                                                                              380.00/hr

                           7/30/2015 JPW Conference with Vintola; review file                                                   0.80         304.00
                                                                                                                              380.00/hr

                           9/25/2015 SW         Office conference re: Demurrer and Motion to Strike, strategies                 0.20             44.00
                                                                                                                              220.00/hr

                                          SW    Review Notice of Remittitur from the Court of Appeal; discusion with            0.20             44.00
                                                JPW                                                                           220.00/hr

                                          SW    Review prior demurrer; Appellate Brief                                          1.10         242.00
                                                                                                                              220.00/hr
          F -X C h a n ge                                                                                                                             F -X C h a n ge
    PD                                                                                                                                          PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 32 of 100 Page ID

                         !




                                                                                                                                                                     !
                        W




                                                                                                                                                                    W
                                                                       #:2562
                       O




                                                                                                                                                                   O
                     N




                                                                                                                                                                 N
                   y




                                                                                                                                                               y
                bu




                                                                                                                                                            bu
              to




                                                                                                                                                          to
          k




                                                                                                                                                      k
        lic




                                                                                                                                                    lic
    C




                                                                                                                                                C
w




                                                                                                                                            w
                                m




                                                                                                                                                                            m
    w                                                                                                                                           w
w




                                                                                                                                            w
                               o




                                                                                                                                                                           o
        .d o                   .c                                                                                                                   .d o                   .c
               c u -tr a c k                                                                                                                               c u -tr a c k


                       Terrence Wyles                                                                                             Page               3

                                                                                                                       Hrs/Rate         Amount


                                            SUBTOTAL:                                                              [      56.66       16,022.20]

                                            For professional services rendered                                            56.66   $16,022.20

                                            Additional Charges :

                                            Expense

                       10/28/2014 JPW Janney & Janney court services                                                                      35.00

                                            JPW Janney & Janney pick up                                                                   50.00

                       12/30/2014 JPW                                                                                                     35.00

                           4/23/2015 JPW Interpreter service to translate Swiss Webpage                                                  100.00

                           4/28/2015 JPW Corporate Search re: Aluminaid                                                                  110.00

                           5/11/2015 JPW Copying cost                                                                                     41.97

                                            JPW FedEx to Platt                                                                            19.42

                           5/27/2015 JPW Janney & Janney: Notice to Consumer or Employee and Objection; Civil Subpoena -                  76.50
                                         Duces Tecum

                                    6/1/2015 JPW Janney & Janney - Notice to Consumer or Employee and Objection; Civil Subpoena           60.00
                                                 for Personal Appearance at Trial or Hearing

                           6/11/2015 JPW Ronsin Base Fee - Subpoena re: LA County Fire Department                                         48.00

                                            JPW Service Fee/Subpoena to LA County Fire Department                                         48.00

                           6/25/2015 JPW Parking                                                                                            8.00

                                            JPW Travel Exp                                                                                21.00


                                            SUBTOTAL:                                                                             [      652.89]

                                            Total costs                                                                                 $652.89


                                            Total amount of this bill                                                             $16,675.09

                                            Previous balance                                                                      $31,466.72

                       11/24/2014 Payment - thank you                                                                                 ($5,000.00)
                        2/26/2015 Payment - thank you                                                                                 ($5,000.00)
                        4/24/2015 Payment - thank you                                                                                 ($5,000.00)
          F -X C h a n ge                                                                                                     F -X C h a n ge
    PD                                                                                                                   PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 33 of 100 Page ID

                         !




                                                                                                                                            !
                        W




                                                                                                                                           W
                                                                      #:2563
                       O




                                                                                                                                          O
                     N




                                                                                                                                        N
                   y




                                                                                                                                      y
                bu




                                                                                                                                   bu
              to




                                                                                                                                 to
          k




                                                                                                                             k
        lic




                                                                                                                           lic
    C




                                                                                                                         C
w




                                                                                                                   w
                                m




                                                                                                                                                   m
    w                                                                                                                  w
w




                                                                                                                     w
                               o




                                                                                                                                                  o
        .d o                   .c                                                                                          .d o                   .c
               c u -tr a c k                                                                                                      c u -tr a c k


                       Terrence Wyles                                                                       Page             4

                                                                                                               Amount


                                          Total payments and adjustments                                    ($15,000.00)

                                          Please replenish Client funds with                                $10,000.00


                                          Balance due                                                       $43,141.81
          F -X C h a n ge                                                                                                     F -X C h a n ge
    PD                                                                                                                   PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 34 of 100 Page ID

                         !




                                                                                                                                          !
                        W




                                                                                                                                         W
                                                                      #:2564
                       O




                                                                                                                                        O
                     N




                                                                                                                                      N
                   y




                                                                                                                                    y
                bu




                                                                                                                                 bu
              to




                                                                                                                               to
          k




                                                                                                                             k
        lic




                                                                                                                         lic
    C




                                                                                                                         C
w




                                                                                                                 w
                                m




                                                                                                                                                 m
    w                                                                                                                w
w




                                                                                                                     w
                               o




                                                                                                                                                o
        .d o                   .c                                                                                        .d o                   .c
               c u -tr a c k                                                                                                    c u -tr a c k




                                                                     Controller - none
          F -X C h a n ge                                                                                                                        F -X C h a n ge
    PD                                                                                                                                     PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 35 of 100 Page ID

                         !




                                                                                                                                                                !
                        W




                                                                                                                                                               W
                                                                       #:2565
                       O




                                                                                                                                                              O
                     N




                                                                                                                                                            N
                   y




                                                                                                                                                          y
                bu




                                                                                                                                                       bu
              to




                                                                                                                                                     to
          k




                                                                                                                                                 k
        lic




                                                                                                                                               lic
    C




                                                                                                                                           C
w




                                                                                                                                       w
                                m




                                                                                                                                                                       m
    w                                                                                                                                      w
w




                                                                                                                                       w
                               o




                                                                                                                                                                      o
        .d o                   .c                                                                                                              .d o                   .c
               c u -tr a c k                                                                                                                          c u -tr a c k


                         JAMES P. WOHL, ATTORNEY AT LAW
                         1875 Century Park East
                         Suite 1000
                         Los Angeles, CA 90067


                         Invoice submitted to:
                         Terrence Wyles




                         October 02, 2015


                         Invoice #11167



                                             Professional Services

                                                                                                                      Hrs/Rate     Amount

                                             Time

                           1/15/2015 NAF            Review order from court of appeal                                    0.20        65.00
                                                                                                                       325.00/hr

                                    2/4/2015 JPW Appellate notice and email client                                       0.20        76.00
                                                                                                                       380.00/hr

                           4/13/2015- SW            Review case file, pleadings                                          3.74       822.80
                           4/15/2015                                                                                   220.00/hr

                           4/16/2015 SW             Reply to Plaintiffs' Brief (SLAPP)                                   3.70       814.00
                                                                                                                       220.00/hr

                           4/20/2015- SW            Reply to Respondent's Brief                                          6.20      1,364.00
                           4/24/2015                                                                                   220.00/hr

                           4/21/2015 SW             Reply to Respondent's Brief; Office Conference with JPW; Legal       6.00      1,320.00
                                                    Research re: Corp. Code Section 2105, 2106, 2203, and 2204, and    220.00/hr
                                                    R&T Code 19719

                                             JPW Preparation of reply brief                                              5.60      2,128.00
                                                                                                                       380.00/hr

                                             JPW Preparation of Reply Brief                                              2.00       760.00
                                                                                                                       380.00/hr

                           4/22/2015 SW             Reply to Respondent's Brief; Office conference with JPW              5.12      1,126.40
                                                                                                                       220.00/hr
          F -X C h a n ge                                                                                                                                   F -X C h a n ge
    PD                                                                                                                                                PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 36 of 100 Page ID

                         !




                                                                                                                                                                           !
                        W




                                                                                                                                                                          W
                                                                      #:2566
                       O




                                                                                                                                                                         O
                     N




                                                                                                                                                                       N
                   y




                                                                                                                                                                     y
                bu




                                                                                                                                                                  bu
              to




                                                                                                                                                                to
          k




                                                                                                                                                            k
        lic




                                                                                                                                                          lic
    C




                                                                                                                                                      C
w




                                                                                                                                                  w
                                m




                                                                                                                                                                                  m
    w                                                                                                                                                 w
w




                                                                                                                                                  w
                               o




                                                                                                                                                                                 o
        .d o                   .c                                                                                                                         .d o                   .c
               c u -tr a c k                                                                                                                                     c u -tr a c k


                       Terrence Wyles                                                                                                     Page             2

                                                                                                                             Hrs/Rate        Amount

                           4/22/2015 JPW Review reply and declaration                                                           0.60         228.00
                                                                                                                              380.00/hr

                           4/23/2015 SW         Finalize Reply to Respondent's Opposition; Finalize JPW's Declaration           5.90        1,298.00
                                                                                                                              220.00/hr

                                          JPW Finalize reply brief                                                              1.20         456.00
                                                                                                                              380.00/hr

                           5/11/2015 SW         Appellant's Reply Brief and e-filing                                            1.10         242.00
                                                                                                                              220.00/hr

                                          SW    Instructions to Christine McCain prior to e-filing; office conference with      0.20             44.00
                                                JPW re: revisions                                                             220.00/hr

                           5/19/2015 SW         Conference with Marcos Gonzales re: SDT to LA County Fire                       0.40             88.00
                                                Department HR Department re: recorded conversation with Dep.                  220.00/hr
                                                County Counsel, Stacey Lee; review SDT and Notice to Consumer
                                                and Attachment with Document Categories

                                          JPW Investigate: proper Los ANgeles Fire Department faciiltt/division to              1.20         456.00
                                              serve Tom Brady with a Civil Subpoena (Duces Tecum) and Notice to               380.00/hr
                                              Consumer or Employee and Objection. Discuss with Stever Watkins
                                              regarding same.

                                          JPW Draft and finalize Civil Subpoena (Duces Tecum), Notice to Consumer               1.30         494.00
                                              and attachment regarding Tom Brady                                              380.00/hr

                           5/20/2015 SW         Conference with Marcos Gonzales re: SDT and Notice to Consumer                  0.50         110.00
                                                re: LAFD Captain Tom Brady; assist in locating Service Address of             220.00/hr
                                                Tom Brady

                           6/24/2015 JPW Preparation for appellate argument                                                     4.70        1,786.00
                                                                                                                              380.00/hr

                           6/25/2015 JPW Court Preparation and Appearance at appellate argument                                 4.50        1,710.00
                                                                                                                              380.00/hr

                           7/30/2015 JPW Conference with Vintola; review file                                                   0.80         304.00
                                                                                                                              380.00/hr

                           9/25/2015 SW         Office conference re: Demurrer and Motion to Strike, strategies                 0.20             44.00
                                                                                                                              220.00/hr

                                          SW    Review Notice of Remittitur from the Court of Appeal; discusion with            0.20             44.00
                                                JPW                                                                           220.00/hr

                                          SW    Review prior demurrer; Appellate Brief                                          1.10         242.00
                                                                                                                              220.00/hr
          F -X C h a n ge                                                                                                                             F -X C h a n ge
    PD                                                                                                                                          PD
                                     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 37 of 100 Page ID

                         !




                                                                                                                                                                     !
                        W




                                                                                                                                                                    W
                                                                       #:2567
                       O




                                                                                                                                                                   O
                     N




                                                                                                                                                                 N
                   y




                                                                                                                                                               y
                bu




                                                                                                                                                            bu
              to




                                                                                                                                                          to
          k




                                                                                                                                                      k
        lic




                                                                                                                                                    lic
    C




                                                                                                                                                C
w




                                                                                                                                            w
                                m




                                                                                                                                                                            m
    w                                                                                                                                           w
w




                                                                                                                                            w
                               o




                                                                                                                                                                           o
        .d o                   .c                                                                                                                   .d o                   .c
               c u -tr a c k                                                                                                                               c u -tr a c k


                       Terrence Wyles                                                                                             Page               3

                                                                                                                       Hrs/Rate         Amount


                                            SUBTOTAL:                                                              [      56.66       16,022.20]

                                            For professional services rendered                                            56.66   $16,022.20

                                            Additional Charges :

                                            Expense

                       10/28/2014 JPW Janney & Janney court services                                                                      35.00

                                            JPW Janney & Janney pick up                                                                   50.00

                       12/30/2014 JPW                                                                                                     35.00

                           4/23/2015 JPW Interpreter service to translate Swiss Webpage                                                  100.00

                           4/28/2015 JPW Corporate Search re: Aluminaid                                                                  110.00

                           5/11/2015 JPW Copying cost                                                                                     41.97

                                            JPW FedEx to Platt                                                                            19.42

                           5/27/2015 JPW Janney & Janney: Notice to Consumer or Employee and Objection; Civil Subpoena -                  76.50
                                         Duces Tecum

                                    6/1/2015 JPW Janney & Janney - Notice to Consumer or Employee and Objection; Civil Subpoena           60.00
                                                 for Personal Appearance at Trial or Hearing

                           6/11/2015 JPW Ronsin Base Fee - Subpoena re: LA County Fire Department                                         48.00

                                            JPW Service Fee/Subpoena to LA County Fire Department                                         48.00

                           6/25/2015 JPW Parking                                                                                            8.00

                                            JPW Travel Exp                                                                                21.00


                                            SUBTOTAL:                                                                             [      652.89]

                                            Total costs                                                                                 $652.89


                                            Total amount of this bill                                                             $16,675.09

                                            Previous balance                                                                      $31,466.72

                       11/24/2014 Payment - thank you                                                                                 ($5,000.00)
                        2/26/2015 Payment - thank you                                                                                 ($5,000.00)
                        4/24/2015 Payment - thank you                                                                                 ($5,000.00)
          F -X C h a n ge                                                                                                     F -X C h a n ge
    PD                                                                                                                   PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 38 of 100 Page ID

                         !




                                                                                                                                            !
                        W




                                                                                                                                           W
                                                                      #:2568
                       O




                                                                                                                                          O
                     N




                                                                                                                                        N
                   y




                                                                                                                                      y
                bu




                                                                                                                                   bu
              to




                                                                                                                                 to
          k




                                                                                                                             k
        lic




                                                                                                                           lic
    C




                                                                                                                         C
w




                                                                                                                   w
                                m




                                                                                                                                                   m
    w                                                                                                                  w
w




                                                                                                                     w
                               o




                                                                                                                                                  o
        .d o                   .c                                                                                          .d o                   .c
               c u -tr a c k                                                                                                      c u -tr a c k


                       Terrence Wyles                                                                       Page             4

                                                                                                               Amount


                                          Total payments and adjustments                                    ($15,000.00)

                                          Please replenish Client funds with                                $10,000.00


                                          Balance due                                                       $43,141.81
          F -X C h a n ge                                                                                                     F -X C h a n ge
    PD                                                                                                                   PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 39 of 100 Page ID

                         !




                                                                                                                                          !
                        W




                                                                                                                                         W
                                                                      #:2569
                       O




                                                                                                                                        O
                     N




                                                                                                                                      N
                   y




                                                                                                                                    y
                bu




                                                                                                                                 bu
              to




                                                                                                                               to
          k




                                                                                                                             k
        lic




                                                                                                                         lic
    C




                                                                                                                         C
w




                                                                                                                 w
                                m




                                                                                                                                                 m
    w                                                                                                                w
w




                                                                                                                     w
                               o




                                                                                                                                                o
        .d o                   .c                                                                                        .d o                   .c
               c u -tr a c k                                                                                                    c u -tr a c k




                                                                     Controller - none
          F -X C h a n ge                                                                                                                          F -X C h a n ge
    PD                                                                                                                                       PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 40 of 100 Page ID

                         !




                                                                                                                                                                  !
                        W




                                                                                                                                                                 W
                                                                      #:2570
                       O




                                                                                                                                                                O
                     N




                                                                                                                                                              N
                   y




                                                                                                                                                            y
                bu




                                                                                                                                                         bu
              to




                                                                                                                                                       to
          k




                                                                                                                                                   k
        lic




                                                                                                                                                 lic
    C




                                                                                                                                             C
w




                                                                                                                                         w
                                m




                                                                                                                                                                         m
    w                                                                                                                                        w
w




                                                                                                                                         w
                               o




                                                                                                                                                                        o
        .d o                   .c                                                                                                                .d o                   .c
               c u -tr a c k                                                                                                                            c u -tr a c k


                         JAMES P. WOHL, ATTORNEY AT LAW
                         1875 Century Park East
                         Suite 1000
                         Los Angeles, CA 90067


                         Invoice submitted to:
                         Terrence Wyles




                         November 25, 2015


                         Invoice #11185



                                          Professional Services

                                                                                                                        Hrs/Rate     Amount

                                          Time

                           9/25/2015 SW          Office conference with JPW re: Demurrer and Motion to Strike,             0.20        44.00
                                                 strategies                                                              220.00/hr

                                          SW     Review/analyze Notice of Remittitur from the Court of Appeal;             0.20        44.00
                                                 discussion w/ JPW                                                       220.00/hr

                                          SW     Review prior demurrer; Appellate Brief                                    1.10       242.00
                                                                                                                         220.00/hr

                                          JPW Research re: Forfeiture of corporation                                       0.30       114.00
                                                                                                                         380.00/hr

                           10/2/2015 SW          Researching law for demurrer v. Motion for Judgment on the Pleadings      2.70       594.00
                                                                                                                         220.00/hr

                                          SW     Draft Motion for Judgment on the Pleadings; Request for Judicial          7.10      1,562.00
                                                 Notice                                                                  220.00/hr

                           10/9/2015 SW          Draft/revise Demurrer to FAC                                              6.90      1,518.00
                                                                                                                         220.00/hr

                                          SW     Conference with JPW re: strategies re: Request for Sanctions              0.40        88.00
                                                                                                                         220.00/hr

                       10/13/2015 SW             Review emails from client re: measure of damages to date                  0.20        44.00
                                                                                                                         220.00/hr
          F -X C h a n ge                                                                                                                                   F -X C h a n ge
    PD                                                                                                                                                PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 41 of 100 Page ID

                         !




                                                                                                                                                                           !
                        W




                                                                                                                                                                          W
                                                                      #:2571
                       O




                                                                                                                                                                         O
                     N




                                                                                                                                                                       N
                   y




                                                                                                                                                                     y
                bu




                                                                                                                                                                  bu
              to




                                                                                                                                                                to
          k




                                                                                                                                                            k
        lic




                                                                                                                                                          lic
    C




                                                                                                                                                      C
w




                                                                                                                                                  w
                                m




                                                                                                                                                                                  m
    w                                                                                                                                                 w
w




                                                                                                                                                  w
                               o




                                                                                                                                                                                 o
        .d o                   .c                                                                                                                         .d o                   .c
               c u -tr a c k                                                                                                                                     c u -tr a c k


                       Terrence Wyles                                                                                                   Page               2

                                                                                                                           Hrs/Rate           Amount

                       10/14/2015 SW             Email to client from JPW re: measure of damages                              0.40              88.00
                                                                                                                            220.00/hr

                       10/16/2015 SW             Review/analyze Quantification of Damages                                     1.90             418.00
                                                                                                                            220.00/hr

                                          SW     Draft/revise Demand Letter for review by client; Office Conference           2.30             506.00
                                                 with JPW                                                                   220.00/hr

                       10/20/2015 SW             Finalize Settlement Demand letter to Daniel Platt/LOEB & LOEB                1.40             308.00
                                                                                                                            220.00/hr

                                          JPW Letter to Platt                                                                 0.30             114.00
                                                                                                                            380.00/hr

                       10/28/2015 SW             Office conference with JPW re: Judge's decision dismissing Colorado          0.40              88.00
                                                 case; review and analyze the e-mails between Colorado counsel, Sam         220.00/hr
                                                 Ventola, and JPW

                           11/9/2015 JPW Court Preparation; review documents                                                  0.70             266.00
                                                                                                                            380.00/hr


                                          SUBTOTAL:                                                                    [     26.50           6,038.00]

                                          For professional services rendered                                                 26.50          $6,038.00

                                          Additional Charges :

                                          Expense

                           8/27/2015 JPW Secretary of State Certification re: West Hills Research and Development, Inc.                         45.00

                       10/23/2015 JPW Filing Fee                                                                                                  9.75


                                          SUBTOTAL:                                                                                     [       54.75]

                                          Total costs                                                                                          $54.75


                                          Total amount of this bill                                                                         $6,092.75

                                          Previous balance                                                                              $33,141.81

                       10/12/2015 Payment - thank you                                                                                       ($5,000.00)

                                          Total payments and adjustments                                                                    ($5,000.00)

                                          Please replenish Client funds with                                                            $10,000.00
          F -X C h a n ge                                                                                                     F -X C h a n ge
    PD                                                                                                                   PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 42 of 100 Page ID

                         !




                                                                                                                                            !
                        W




                                                                                                                                           W
                                                                      #:2572
                       O




                                                                                                                                          O
                     N




                                                                                                                                        N
                   y




                                                                                                                                      y
                bu




                                                                                                                                   bu
              to




                                                                                                                                 to
          k




                                                                                                                             k
        lic




                                                                                                                           lic
    C




                                                                                                                         C
w




                                                                                                                   w
                                m




                                                                                                                                                   m
    w                                                                                                                  w
w




                                                                                                                     w
                               o




                                                                                                                                                  o
        .d o                   .c                                                                                          .d o                   .c
               c u -tr a c k                                                                                                      c u -tr a c k


                       Terrence Wyles                                                                       Page             3

                                                                                                               Amount


                                          Balance due                                                       $44,234.56
          F -X C h a n ge                                                                                                     F -X C h a n ge
    PD                                                                                                                   PD
                                    Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 43 of 100 Page ID

                         !




                                                                                                                                            !
                        W




                                                                                                                                           W
                                                                      #:2573
                       O




                                                                                                                                          O
                     N




                                                                                                                                        N
                   y




                                                                                                                                      y
                bu




                                                                                                                                   bu
              to




                                                                                                                                 to
          k




                                                                                                                             k
        lic




                                                                                                                           lic
    C




                                                                                                                         C
w




                                                                                                                   w
                                m




                                                                                                                                                   m
    w                                                                                                                  w
w




                                                                                                                     w
                               o




                                                                                                                                                  o
        .d o                   .c                                                                                          .d o                   .c
               c u -tr a c k                                                                                                      c u -tr a c k


                         JAMES P. WOHL, ATTORNEY AT LAW
                         1875 Century Park East
                         Suite 1000
                         Los Angeles, CA 90067


                         Invoice submitted to:
                         Terrence Wyles




                         February 19, 2016




                                                                                                               Amount

                                          Previous balance                                                  $34,234.56

                       12/15/2015 Payment - thank you                                                        ($5,000.00)

                                          Total payments and adjustments                                     ($5,000.00)

                                          Please replenish Client funds with                                $10,000.00


                                          Balance due                                                       $39,234.56
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 44 of 100 Page ID
                                  #:2574




                EXHIBIT 2

   HarperHofer & Associates, LLC
      Report of May 7, 2018




                EXHIBIT 2
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 45 of 100 Page ID
                                  #:2575




                                                       SERVED ONLY: May 7, 2018 8:50 PM
                                                       FILING ID: E0AFC3EFFA95E
                                                       CASE NUMBER: 2014CV30600
    May 7, 2018


    Samuel M. Ventola, Esq.
    Ventola Law
    1775 Sherman St., Suite 1650
    Denver, CO 80203

    Delivered via email: sam@samventola.com

    Re: Plaintiff: Terrence M. Wyles
        v.
        Defendants: Aluminaid International, A.G; West Hills Research & Development,
        Inc. (f/k/a/ Aluminaid, Inc.); Aluminaid PTE Ltd; AJA Reynolds aka AJA Fasanella;
        Zuperfoods, Inc.; Carl Freer; Ericka Freer, aka Ericka LaPresle aka Ericka Suzanne
        LaPresle aka Ericka LaPresle Freer; James Hunt; Allen Sussman, Esq.; Loeb &
        Loeb LLP; Adam Freer; Julia Freer‐Agerstam; David Warnock; Alex Arendt.

    Dear Mr. Ventola:

    You asked us to assist you with your preparation for litigation in the above‐
    referenced proceeding, Case Number 2014CV030600, District Court, Arapahoe
    County, State of Colorado. This report presents our analysis of Terrence Wyles’
    damages as a result of Defendants’ actions.


    Procedures Performed
    The specific procedures performed to date are summarized below.

         1. Obtained background data from counsel, Mr. Wyles, and the case pleadings.
         2. Interviewed Mr. Wyles and Connie Bechtolt (Mr. Wyles’ wife and
            bookkeeper for Startup IP Law, LLC, Mr. Wyles’ law firm).
         3. Read and applied information obtained from the interviews and documents
            listed in Attachment I to our analysis.
         4. Performed independent research listed in footnotes in this report and in
            Attachment I to our analysis.
                                                                                             Exhibit

                                                                                               1
                                                                                          14CV30600
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 46 of 100 Page ID
                                  #:2576




           5. Analyzed the available information in light of the facts and circumstances.
           6. Summarized the findings and conclusions in this report and its related
              schedules.


    Approach
    In this report, we present our analysis of Mr. Wyles’ damages due to the Defendants’
    actions during and after his employment by Aluminaid International, AG (Aluminaid
    AG). Specifically, we evaluated the nature and effect of Defendants’ cash transfers in
    to and out of Aluminaid bank accounts, Mr. Wyles’ lost personal earnings due to
    Defendants’ actions, the value of Mr. Wyles’ 1% ownership interest in Aluminaid AG
    as represented by Mr. Wyles’ stock certificate, the economic effect of Defendants’
    breach of its fiduciary duty to its shareholders, the interest lost on retirement fund
    accounts borrowed to fund the litigation costs, and legal fees and costs incurred in
    defending the California litigation.

    Note: We refer to Aluminaid AG, First Hills Research & Development, Aluminaid PTE,
    and Advanced First Aid Research PTE collectively as “Aluminaid” or the “Company.”
    Aluminaid AG and First Hills Research & Development are currently inactive and the
    assets of these companies were transferred to Advanced First Aid Research PTE,
    formerly known as Aluminaid PTE. The business purpose and activities within each of
    these companies have remained the same.


    Evaluation of Possible Frauds
    Application of Fraud Triangle in Evaluating Possible Indicia of Fraud
    In evaluating the existence of possible indicia of fraud in connection with evaluating
    a possible fraud, it is helpful to be reminded of an overview of the elements of a
    typical fraud scheme from the viewpoint of the perpetrator. A well‐recognized
    analytical framework for this process is the Fraud Triangle.1 The three sides of the
    Fraud Triangle are: Motive, Opportunity, and Rationalization. A graphical



    1
     The Fraud Triangle was conceptualized, developed and publicized by Donald R. Cressey, a well‐known
    criminologist. His initial investigation and writings have been built on by others. The concepts are generally
    accepted by fraud examiners and others.

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 2 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 47 of 100 Page ID
                                  #:2577




    representation of the Fraud Triangle as conceptualized by Donald R. Cressey is
    shown below.




    It is a generally accepted concept that all three elements or phases are present to
    some degree in virtually all frauds. The development of and concepts related to the
    Fraud Triangle are used by all fraud examiners. Fraud indicia identified as part of this
    investigation will be related to one or more of these three elements.

    Motive, often referred to as “pressure,” frequently is associated with financial
    problems due to a personal situation (financial problems, vices, etc.) or pressures
    from others to meet goals or provide resources. In the context of motive, in this
    situation Mr. Freer was motivated to convert funds received from investors to
    continue living the lifestyle to which he was accustomed.

    Opportunity frequently comes about either through weaknesses inside an
    organization or total control of access to resources. Collusion among employees who
    are exploiting a weakness will generally make fraud more difficult to identify. In this
    situation, Mr. Freer had access to all the cash in the Aluminaid bank accounts and
    was in control of access to assets of Aluminaid AG and related entities and entities
    under common control. In addition, Mr. Freer told Aluminaid’s accountant, Mark
    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 3 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 48 of 100 Page ID
                                  #:2578




    Levine, not to share information regarding bank accounts or financials with Patrick
    Sandoval, Director of Regulatory Affairs of Aluminaid AG2 and Defendants are
    continuing to withhold financial information from Mr. Wyles.

    Rationalization arises from the individual’s view of the world and their specific
    circumstances. An individual feeling badly treated, taken advantage of or not
    appreciated can rationalize that they are “owed,” and therefore justified in “taking.”
    In this situation, Mr. Freer appears to have believed that funds he received from
    investors were his to spend on personal expenses for himself and his family, as well
    as to pay expenses of unrelated companies that he owned.

    Because it is the prerogative of the trier of fact to decide if the legal elements of
    fraud have been met, as forensic accountants, we assist the trier of fact by
    identifying “indicia” of fraud for consideration in the decision making. “Indicia” are
    defined as “signs; indications,” and are commonly referred to as “red flags,”3
    denoting danger or a warning signal.

    A “symptom” of fraud (the indicia or red flag of fraud) is a condition that is directly
    attributable to possible dishonest or fraudulent activity that may result from the
    fraud itself or from the attempts to conceal the fraud. Because every fraud is
    different, no fraud exhibits every common symptom, at least at first glance.
    However, specific (e.g. relevant) signs of fraud that are frequently observed include:4
         Possible conflicts of interest
         Ability to override control by one individual
         Secrecy or concealment of activities
         Lack of transparency
         Concealment
         Limiting access to books and record

    Not every red flag is an indicator that a fraud exists; rather the red flag indicates an
    activity or event that is of a nature that suggests investigating it would be prudent.


    2
      February 19, 2014 Declaration of Patrick Sandoval, page 9, paragraph 38
    3
      www.legal‐dictionary.thefreedictionary.com/red+flag
    4
      http://internalaudit.wayne.edu/fraud.php#REDFLAGS

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 4 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 49 of 100 Page ID
                                  #:2579




    Other common symptoms of fraud include evidence of communications that are
    misleading or omit important information and transactions, especially with related
    parties, that have no obvious business purpose or that are concealed rather than
    made available for a reasonable level of review. Limiting legitimate access of
    appropriate personnel or professionals to relevant books and records is another red
    flag. The apparent type of fraud indicated by this situation is commonly described as
    a “confidence game.” In a confidence game, the “confidence man”5 (or “con man”),
    obtains “money from others through trick or swindle generally by gaining the
    victim’s trust and confidence.”6


    Background
    Mr. Wyles had known Carl Freer as a client at his law firm. He was initially hired by
    Carl Freer in May 2012 to work for a company Mr. Freer founded called Serge Media.
    On October 12, 2012, Mr. Wyles began working as Chief In‐House Legal Counsel with
    Aluminaid AG. Aluminaid AG is a medical device company that developed medical
    bandages used to instantly relieve pain from first and second degree burns.
    Aluminaid AG’s office was in Colorado. Mr. Wyles’ job duties at Aluminaid AG
    included drafting and prosecuting patent and copyright applications, as well as
    performing generalized legal services arising from business operations. An
    Aluminaid‐related company owned by Mr. Freer called First Hills Research &
    Development (f/k/a Aluminaid, Inc.) was based in California.

    In November 2012, Mr. Sandoval was able for the first time to review a few bank
    statements of Aluminaid and unrelated companies owned by Mr. Freer. He found
    that funds in each account had been commingled with the other accounts and also
    used to pay personal expenses of Mr. Freer and his family. He also noticed there
    were no payments to State or Federal agencies for withheld or the employer share
    of employment‐related taxes. Mr. Sandoval brought this to Mr. Freer’s attention,
    who told Mr. Sandoval that Allen Sussman, Esq. of Loeb and Loeb, corporate counsel
    for Aluminaid, was aware of the tax issues and the payment of personal expenses
    from business accounts and did not believe this was an issue.



    5
        Source: www.thefreedictionary.com/confidence+man
    6
        Source: http://legal‐dictionary.thefreedictionary.com/confidence+game

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 5 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 50 of 100 Page ID
                                  #:2580




    Mr. Freer moved to Singapore in early 2013. Shortly after, he informed employees of
    Aluminaid AG and First Hills Research & Development that the companies would be
    shut down and their assets would be transferred to Aluminaid PTE Ltd (Aluminaid
    PTE), a newly formed Singapore‐based company. In March 2013, Mr. Sandoval and
    Mr. Wyles expressed concern to the Aluminaid Board Members regarding the
    payment of personal expenses from the business accounts, as well as the possibility
    of initiating a Shareholder’s derivative lawsuit that would allow a third party to
    restructure the management of the company. Shortly after this conversation took
    place, Mr. Sandoval and Mr. Wyles were suspended for one week. When they
    returned to work, most of Aluminaid AG’s books and records and assets had been
    sent to Singapore.

    On April 5, 2013, Mr. Wyles was terminated from Aluminaid AG. That same month
    he founded Startup IP Law, LLC, which specializes in prosecuting patents and
    handling business matters related to trademarks, copyrights, and trade secrets. In
    July 2013, Aluminaid filed a lawsuit against Mr. Wyles in California alleging he stole
    trade secrets from Aluminaid. The case was dismissed in October 2016 after several
    hearings and some prejudicial publicity.

    Analysis
    Introduction
    Each of the transactions or events investigated as part of our engagement are
    described in this section. If the analysis resulted in a negative consequence or
    damage to Mr. Wyles, the event and related damage amounts are summarized on
    referenced supporting schedules.
    Evaluation of Defendants’ Asset Transfers
    Introduction
    As part of our analysis we evaluated Defendants’ asset transfers and assessed the
    possibility of the Aluminaid entities acting as alter egos of Mr. Freer. An alter ego is a
    person or entity vicariously liable for another (as an agent).7 State case law defines
    the tests that determine whether the acts of the parties have created an alter ego


    7
     Defining ‘Unreasonably Small Capital’ in Fraudulent Conveyance Cases: Ratio Analysis May Provide an
    Answer,” Garrick A. Hollander, Business Lawyer, May 1994.

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 6 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 51 of 100 Page ID
                                  #:2581




    situation. Examples of these Colorado based substantive tests that are based on
    actions and economic consequences follow:8
         Whether the corporation is operated as a distinct business entity;
         Whether funds and assets are commingled;
         Whether adequate corporate records are maintained;
         Whether transactions have rendered the entity insolvent;
         Whether the nature and form of the entity’s ownership and control facilitate
           misuse by an insider; and
         Whether corporate funds or assets are used for non‐corporate purposes.

    The trier of fact evaluates the application of these activity and financial tests to the
    facts and circumstances of each case in making the legal decision whether to permit
    the piercing of the corporate veil. The corporate veil is the “legal fiction” that
    corporate assets and debts are owned and controlled by the corporate person, not
    by the owners and employees. The corporate veil can be pierced when shareholders
    have acted intentionally and illegally within the corporate shelter, when the
    corporation has neglected corporate formalities, or when the corporation is found to
    be a mere alter ego of the shareholders. There are many other circumstances in
    which attempting to pierce the corporate veil may be appropriate, including using
    the assets of a corporation for the benefit of an owner or officer, hiding fraudulent
    activity behind the corporate veil, preferring insiders over creditors in an insolvent or
    dissolving entity, and fraudulent transfers.

    Analysis
    During the beginning of 2013, the assets of Aluminaid AG and First Hills Research and
    Development, including bank accounts, intellectual property, computers and other
    office equipment were transferred to Aluminaid PTE. Business and financial records
    were also transferred. Mr. Freer controlled each of these companies and their bank
    accounts. Mr. Freer transferred funds back and forth between the bank accounts of
    Aluminaid as well as the bank accounts of other companies he owned that were
    unrelated to the Aluminaid entities. He also paid personal expenses of himself and
    his family from Aluminaid bank accounts.


    8
        “Piercing the Corporate Veil,” Frank L. Brunetti, Scarinci Hollenbeck.

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 7 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 52 of 100 Page ID
                                  #:2582




    Mr. Wyles prepared summaries of transactions from February 2012 through January
    2013 using monies in the Aluminaid bank accounts that were not used for legitimate
    business purposes or were used for unknown purposes. In order to prevent
    duplicative efforts, we tested a sample of Mr. Wyles’ analysis for accuracy as
    opposed to re‐creating it. Specifically, we traced all individual transactions
    exceeding $1,000 to test the bank account number, transaction date, amount, and
    transaction type for accuracy. The transactions we tested were accurate in that the
    detail of each transaction we reviewed matched the bank statement it originated
    from. Note: we have Aluminaid bank account statements for the period from
    February 2012 through January 2013. Bank account activity before or after this
    period could not be tested.

    Mr. Wyles classified the nature of each expense into categories such as grocery
    purchases, personal shopping, personal services, and restaurants and entertainment
    based on information on the check and bank statement. In a conservative approach,
    he excluded travel expenses unless he was certain the travel was not business‐
    related (i.e. trips to Hawaii and Disneyland). A table summarizing Mr. Wyles’ findings
    is presented below.

                Mr. Wyles' Analysis of Aluminaid Funds Used for Unknown Purposes or
                                          Personal Purposes
           Unexplained Wire Transfers to Non‐Aluminaid Entities/Persons         $   881,639
           Unexplained Cash Withdrawals (i.e. ATM withdrawals, cashed checks)       379,640
           Beverly Loan Company                                                     247,040
           Restaurants/Entertainment (i.e. concert tickets, Disneyland)             112,883
           Vehicles/Transportation (i.e. limos, auto leases, gasoline)              108,527
           Zuperfoods/Ericka Freer (Ericka Freer owns Zuperfoods)                   108,100
           James Hunt                                                               100,261
           Personal Shopping (i.e. retail stores in Beverly Hills)                   88,833
           Personal Services (i.e. spa treatments, personal legal expenses)          70,441
           Aja Fasanella (payments in addition to her regular paycheck)              37,883
           Grocery Shopping                                                          17,100
           Overdraft/Collection Charges                                              12,183
           Total Funds Used for Unknown Purposes or Personal Purposes           $ 2,164,531




    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 8 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 53 of 100 Page ID
                                  #:2583




    Mr. Freer did not take a salary from Aluminaid, so it is possible he was using
    Aluminaid accounts to pay for personal expenses in lieu of a salary. If this were the
    case, however, Mr. Freer should have disclosed this and it should have been
    included in wage reporting, along with the payment of withheld and matched payroll
    taxes. We do not see any document where this is disclosed or any related reporting.
    These actions are indicia of possible fraud.

    Some transactions included in the table above occurred immediately after Aluminaid
    received funding deposits from investors. For example, on July 11, 2012, one day
    after Aluminaid received almost $400,000 from a shareholder, a $53,000 payment
    was made to O’Gara Coach Company, a high‐end automobile dealership in Beverly
    Hills, California.9 The purpose of this payment is unknown. The use of over 25% of
    investment funds to make a purchase at a luxury automotive dealership one day
    after receiving the funds is an indicia of fraud.

    The Aluminaid bank account statement we reviewed also reflected transfers to and
    from the Aluminaid bank accounts and bank accounts of companies owned by Mr.
    Freer but unrelated to Aluminaid. We do not know the purposes of the transfers
    between accounts. It is possible that these monies are accounted for using inter‐
    company due to/due from accounts, however the commingling of funds with
    unrelated companies under the same ownership is an indicia of fraud.

    The comingling of funds among the Aluminaid entities, the transfers to and from the
    bank accounts of Mr. Freer’s companies unrelated to Aluminaid, and the payment of
    Mr. Freer and his family’s personal expenses using Aluminaid funds are each an
    indicia of possible fraud. These actions, whether or not they are actually fraudulent,
    are the types of events that meet the tests of disregarding the corporate entity,
    comingling assets, not maintaining corporate records, abusing control, using
    corporate assets for non‐corporate purposes and possibly diverting assets in
    sufficient quantity to render the company insolvent. As a result, the Aluminaid
    entities are an alter ego of Mr. Freer and vice versa, and piercing one or more of the
    corporate veils or a reverse piercing to Mr. Freer may be appropriate.



    9
        Aluminaid Inc. Community Banks of Colorado account ending x9496 July 2012 bank statement

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 9 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 54 of 100 Page ID
                                  #:2584




    Mr. Wyles’ Lost Personal Earnings
    Overview of Calculation of Wages Earned but Not Paid Due to Wrongful Termination
    of Mr. Wyles
    Schedule 1 presents relevant dates and other background information. Schedule 2
    presents Mr. Wyles’ “As Planned/But For” earnings and benefits. Schedule 3
    presents Mr. Wyles’ “Actual and As Now Anticipated” earnings.

    We evaluated Mr. Wyles’ “Actual and As Now Anticipated” earnings and compared
    them to the earnings Mr. Wyles would have earned had he remained employed by
    Aluminaid. We compared Mr. Wyles’ “Actual and As Now Anticipated” earnings
    through his expected retirement date to what he would have earned in the same
    period at Aluminaid. Schedule 4 is a summary of this calculation. Schedule 5 presents
    the details of the present value calculation of Mr. Wyles’ past and future lost
    earnings and benefits. Schedule 5 Footnotes provides detailed descriptions of the
    assumptions used and calculations performed in our analysis.

    Schedule 6 charts Startup IP Law, LLC’s monthly and annual revenues and lists the
    events that impacted those revenues. Schedule 7 Presents Aluminaid’s anticipated
    sales, cost of goods sold, expenses, and EBITDA according to its business plan.
    Schedule 8 provides the amount of back pay and penalties that Mr. Wyles earned
    while he was still employed by Aluminaid and related penalties due to the failure to
    timely pay Mr. Wyles’ wages prior to his termination.10

    Analysis
    In order to calculate Mr. Wyles’ lost earnings and benefits, we compared the “Actual
    Plus As Now Anticipated” earnings and benefits to Mr. Wyles’ “As Planned/But For”
    earnings and benefits to determine the amount of his lost earnings and benefits. We
    calculated prejudgment interest on past earnings, and discounted future lost
    earnings to September 7, 2018, the estimated last day of trial. Details of the
    calculations and explanatory information are included in the attached schedules,
    along with reference to supporting materials.



    10
      The back amounts and penalties are in addition to the lost earnings amounts shown on Schedules 4 and 5
    because they relate to the period of time before Mr. Wyles was terminated by Aluminaid.

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 10 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 55 of 100 Page ID
                                  #:2585




    Mr. Wyles’ 1% Ownership Interest in Aluminaid AG
    Introduction
    Pursuant to Mr. Wyle’s Employment Agreement, he was entitled to a 1% ownership
    interest in Aluminaid.11 On January 7, 2013, Mr. Wyles received an email from Mr.
    Sussman that attached Mr. Wyles’ stock certificate for 100,000 shares in Aluminaid
    AG. Mr. Sussman noted that although the stock certificate is dated January 8, 2013,
    the award was made by the Board in 2012.12 On January 25, 2013, Mr. Sussman
    forwarded the Aluminaid AG Shareholders Agreement to Mr. Wyles and other
    Aluminaid AG shareholders for each of them to sign.13

    On March 3, 2013, Mr. Freer sent an email to Aluminaid Board Members and
    shareholders (excluding Mr. Wyles) informing them Aluminaid headquarters would
    be moving to Singapore and the new company, Aluminaid PTE, would purchase the
    old company’s stock 1 for 1.14 On March 13, 2013, a Directors’ Resolution was
    passed allowing the Directors’ to issue shares in Aluminaid PTE. 15 Loeb & Loeb LLC
    was issued 1,328 shares on behalf of Mr. Wyles. We cannot determine based on the
    documents available to us if Mr. Wyles received these shares as a replacement or in
    addition to the 100,000 shares he owned in Aluminaid AG. In subsequent Aluminaid
    PTE documents Mr. Wyles no longer appears as a shareholder.

    As discussed above, activities of the Aluminaid entities appear to meet the test for
    possible determinations of alter egos status with of Mr. Freer and vice versa. If the
    trier of fact makes such a legal finding, the various entities would be able to reach
    the assets of the related entities and Mr. Freer. Therefore, Mr. Wyles would be
    entitled to his 1% ownership interest in First Aid Research PTE (formerly Aluminaid
    PTE), which is currently operating according to its website.16 This argument appears
    to be strengthened by the stock certificate in Mr. Wyles’ name, the clear


    11
       Mr. Wyles’ October 12, 2012 Aluminaid Employment Agreement, Section 7.
    12
       January 17, 2013 email from Mr. Sussman to Mr. Wyles regarding Stock Certificate.
    13
       January 25, 2013 email from Mr. Sussman to Mr. Wyles regarding Shareholders Agreement.
    14
       March 3, 2013 email from Mr. Freer to Aluminaid Board Members and Shareholder regarding Singapore
    location.
    15
       Directors Resolution Passed Pursuant to Article 104 of the Articles of Association of the Company (Aluminaid
    PTE Ltd. – 003568).
    16
       http://www.advfar.com/

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 11 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 56 of 100 Page ID
                                  #:2586




    communications by Mr. Sussman that Mr. Wyles owned 100,000 shares of Aluminaid
    AG, and the Directors’ Resolution issuing him shares in Aluminaid PTE.

    Analysis
    The Aluminaid financial information we have received to date is very limited. We
    reviewed Aluminaid’s business plan, which included financial forecasts for the years
    2013, 2014, and 2015. We also analyzed the First Aid Research PTE audited financial
    statements for the years 2013 and 2014. The financial forecasts in the business plan
    showed a positive outlook from 2013 through 2015, with revenue growing from
    approximately $38 million in 2013 to $246 million by 2015. The audited financial
    statements, however, showed minimal revenue earned in 2013 and 2014. In
    addition, the auditors disclaimed an opinion on the 2014 financial statements, citing
    the inability to obtain sufficient appropriate audit evidence to provide a basis for an
    audit opinion. Due to the lack of financial information provided to us, as well as the
    inconsistencies in the data we do have, we concluded we are currently unable to
    provide an opinion of the value of Mr. Wyles’ 1% interest in First Aid Research PTE.

    We also performed independent research and found limited financial information
    for the years 2013, 2014 and 2015 on the Accounting and Corporate Regulatory
    Authority of Singapore (ACRA) website. The information on this website revealed
    that from 2013 through 2015, First Aid Research PTE started generating revenue and
    limiting its losses. While losses are still reported, this is not uncommon with a
    company in the start‐up phase. In addition, the Company continues to attract
    outside investment. It secured additional financing of $2.5 million in 2013 and an
    additional $12.0 million in 2014 for a total of approximately $14.5 million in
    additional financing. In 2015, it appears the Company was able to absorb its losses
    without taking on additional outside financing.

    The ACRA website showed the total number of shares First Aid Research PTE issued
    and the value of those shares as of January 31, 2013. We calculated the book value
    per share as of January 31, 2013 as $1.60 USD per share, summarized below. We do
    not have enough information available to determine the current value of these
    shares.




    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 12 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 57 of 100 Page ID
                                  #:2587




                              Shareholder and Conversion Data on January 31, 2013
         Value ($SGD)          Shares         $SGD/Share Conversion Rate           $USD Value   $USD/Share
     $ 29,477,514              14,859,646 $            1.98          0.8077656 $     23,810,923 $     1.60


            Source: Business Profile of Advanced First Aid Aid Research PTE, LTD from the
                   Accounting and Corporate Regulatory Authority of Singapore.

    The value of the shares as of January 31, 2013, the increase in revenue from 2013
    through 2015, the decrease in losses, and the additional financing of First Aid
    Research PTE all indicate the Company has value. However, as noted above, due to
    the sparse and inconsistent information currently available to us, we cannot opine as
    to the value of the company or Mr. Wyles’ 1% interest in it. If we receive sufficient
    financial information related to First Aid Research PTE, to allow us to perform a
    valuation, we will supplement our report accordingly.
    Defendants’ Breach of Fiduciary Duty
    The online Legal Dictionary has a concise definition of a “fiduciary” as “An individual
    in whom another has placed the utmost trust and confidence to manage and protect
    property or money. The relationship wherein one person has an obligation to act for
    another's benefit.”17

    As the owner of Aluminaid with control over the Company’s finances, Mr. Freer
    owed a fiduciary duty to the shareholders and creditors of Aluminaid. Examples of
    business behaviors that show Mr. Freer’s failure to comply with his fiduciary duty
    follow.

    1. Paying personal expenses of Mr. Freer and his family from Aluminaid bank
       accounts.
    2. Transferring funds back and forth among the bank accounts of Aluminaid as well
       as the bank accounts of other companies Mr. Freer owned that were unrelated to
       the Aluminaid entities.
    3. Exposing the Company to risk due to failure to comply with State or Federal tax
       regulations.

    17
         Source: http://legal‐dictionary.thefreedictionary.com/fiduciary+duty

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 13 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 58 of 100 Page ID
                                  #:2588




    4. Withholding key financial information from shareholders and key personnel.
    5. Failing to fulfill his duty to arrange for reporting and submitting payroll
       withholding information and deposits.
    6. Not informing Mr. Wyles in his role as a shareholder of corporate changes and
       transferring away his corporate asset without fair compensation.
    7. Paying himself in preference to the Company’s creditors.

    Allen Sussman and Loeb & Loeb LLP participated in the breach of fiduciary duty by
    failing to prevent the Company’s principals from violating the interests of the
    Company and its shareholders, failing to use their positions as legal counsel and
    corporate secretary to prevent the fraud, and approving a waiver of liability in favor
    of Mr. Freer.
    Other Matters
    Withdrawals from Retirement Lent to Wyles’ Law Firm
    After his termination by Mr. Freer/Aluminaid, Mr. Wyles withdrew $44,016.51 from
    retirement accounts to start up and fund his law firm. Interest was accrued at 8%
    calculated at each balance change and totals $8,196.53 through the estimated last
    day of trial. The total balance with interest is now $53,113. Because the money was
    withdrawn from retirement accounts, a penalty was assessed at the time the tax
    returns were filed. Those penalties plus statutory interest will be added to the
    damages when we have received the penalty amounts.

    California Law Suit
    Mr. Wyles paid $163,294 in fees and costs to defend the California law suit and
    Colorado Supreme Court complaint filed by Aluminaid International, AG and
    Aluminaid, Inc. Statutory interest of $61,107 calculated at 8% compounded annually
    was added to the fees and costs, for a total damage of $224,401. See Schedule 9 for
    details of this calculation.


    Supplementation Requirement
    This report is being supplied prior to the completion of discovery. Because economic
    analysis is dependent on the application of the appropriate connection of theory and
    causation to the relevant facts and circumstances, relevant material information may
    and frequently does become available even through the trial process that changes

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 14 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 59 of 100 Page ID
                                  #:2589




    the damages when the appropriate methodology is applied to the new facts and
    circumstances. Should such circumstances arise, and in compliance with our duty to
    update our opinions for new information received based on the concepts contained
    in Federal Rule 26(e)(1), and similar Colorado rules we will update this report or any
    deposition testimony or provide the additional or corrective information to the other
    party if it appears necessary to present a reliable opinion. We also note that any
    liability determination will have a direct effect on how the economic analysis should
    be performed.


    Conclusions
    As a result of performing the procedures and analyses as described above, in
    addition to the specific opinions above, I have the following general opinions.

         1. Actions of Defendants in not protecting the interests of the shareholders
            when they became aware of the fraudulent transfers of cash and others
            assets from Aluminaid harmed Mr. Wyles and other investors by reducing the
            value of Aluminaid. Note: as additional information becomes available
            through discovery, the amount of lost value will be evaluated.

         2. Mr. Wyles’ termination eliminated his agreed to compensation, including the
            contractual payments relating to patents recorded for the benefit of
            Aluminaid. See attached Schedules 1 ‐ 7 for a summary of the damages.

         3. Mr. Wyles’ 1% interest in Aluminaid was transferred away from Mr. Wyles.
            Mr. Wyles is owed either the shares or compensation for the shares
            representing his interest in Aluminaid.

         4. When Mr. Freer and other Defendants breached their fiduciary duty to
            Aluminaid’s shareholders by reducing its value through fraudulent transfers of
            its assets and self‐dealing. Note: as additional information becomes available
            through discovery, the amount of lost value will be evaluated.

         5. After his termination by Mr. Freer/Aluminaid, Mr. Wyles withdrew $44,016.51
            from retirement accounts to start up and fund his law firm. Interest was
            accrued at 8% calculated at each balance change and totals $8,196.53

    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 15 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 60 of 100 Page ID
                                  #:2590




              through the estimated last day of trial. The total balance with interest is now
              $53,113. Because the money was withdrawn from retirement accounts, a
              penalty was assessed at the time the Federal income tax returns were filed.
              Those penalties plus statutory interest will be added to the damages when we
              have received the penalty amounts. See Schedules 1 through 7.

         6. Mr. Wyles was not paid his agreed to compensation for 2013. We have
            calculated the backpay that is due to Mr. Wyles, along with the penalty. See
            Schedule 8.

         7. Mr. Wyles paid $163,294 personally in fees and costs to defend the California
            law suit and Colorado Supreme Court complaint filed by Aluminaid
            International, AG and Aluminaid, Inc. Statutory interest of $61,107 calculated
            at 8% compounded annually was added to the fees and costs, for a total
            damage of $224,401. See Schedule 9 for details of this calculation.

         8. Given the actions of Mr. Freer in failing to safeguard the assets of Aluminaid
            and failing to taking appropriate actions to protect the corporate shield,
            piercing the corporate veil and reverse piercing to Mr. Freer may be
            appropriate.


    Other Matters
    This report may be used only in connection with the matter defined above and is not
    intended for, and may not be used for other purposes or by anyone not directly
    involved in this matter. It is based solely upon the information received to date,
    which is believed to be accurate and reliable. To the extent that additional
    information becomes available, revisions to this report may be appropriate.

    I reserve the right to supplement or modify the opinions upon which I expect to
    testify, add to the bases and reasons for my opinions and supplement the schedules
    that I may use at trial for any of the following reasons: (1) in rebuttal, (2) in response
    to new information, (3) in response to Defendants’ discovery responses, including
    depositions. Because discovery is on‐going, it is possible that this report will be
    supplemented when additional information is produced or discovered in response to


    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 16 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 61 of 100 Page ID
                                  #:2591




    production requests or via the deposition discovery process or answers to pending
    interrogatories.

    I may use some or all of the documents referenced in this report and the attached
    Schedules as exhibits. I may also use copies of my resume and required disclosures
    as exhibits. Further, I reserve the right to use any of the Defendants’ materials or
    documents as exhibits and may use additional documents or material to rebut any
    testimony of Defendants or Defendants’ experts.


    Disclosures
    In addition to the above referenced Schedules, included with this report are
    Attachments that provide the following information. Attachment I is a listing of all
    materials considered in preparing this report, which will be included with the file
    production. Attachment II is my current resume. Attachment III is a listing of all cases
    for which, within the prior four years, I have given sworn testimony. Attachment IV
    lists all articles that I have authored and had published in the prior ten years.

    My current hourly rate is $390 per hour. All billings are based on hours incurred for
    analysis, preparation and testimony at trial at our normal and usual hourly rates. Our
    fee schedule is included in our file production. We have not prepared or submitted
    any billings to date. Unbilled time through May 4, 2015 is approximately $21,000.


    HARPER HOFER & ASSOCIATES, LLC



    Melinda M. Harper, CPA/ABV/CFF, CFE

    Schedules
    Attachments




    Samuel M. Ventola, Esq.
    May 7, 2018
    Page 17 of 17
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 62 of 100 Page ID
                                  #:2592




               Lost Earnings
                        Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 63 of 100 Page ID
                                                          #:2593
                                                     Terrence M. Wyles v. Aluminaid International, A.G., et al.                                   Schedule 1
                                                                    Key Dates and Information

                                                                                                     Date         Age
                       Mr. Wyles' Date of Birth                                            [1]    11/18/1958
                       First started working for related companies (approx)                [1]      5/1/2012         53.5
                       Date of Employment Agreement                                        [2]    10/12/2012         53.9
                       Date Mr. Wyles terminated from Aluminaid                            [3]      4/5/2013         54.4
                       Lost Earnings Damages start                                                  4/6/2013         54.4
                       Mr. Wyles establishes Startup IP Law, LLC                           [1]        Apr‐13
                       Lawsuit filed against Mr. Wyles                                     [1]     7/26/2013         54.7
                       First Patent Issued (8530720)                                       [1]     9/10/2013         54.8
                       Press releases published                                            [1]         Jul‐15
                       Second Patent Issued (9271875)                                      [1]      3/1/2016         57.3
                       Lawsuit against Mr. Wyles Dismissed                                 [1]    10/27/2016         57.9
                       Mediation/Trial Date                                                         9/7/2018         59.8
                       End of Worklife Expectancy (WLE) per Table                          [4]     5/29/2028         69.5


                       [1] Per Mr. Wyles.
                       [2] Source: Employment Agreement.
                       [3] Source: Termination Letter from Aluminaid, Inc.
                       [4] Mr. Wyles was approximately 54.4 years old when he was terminated by Aluminaid. The
                       worklife expectancy for a 54.4 year old male with a Professional or PhD Degree:
                         Mr. Wyles' age                                                   54.4
                         Ages per Table:                                                                54.00       55.00
                         WLE Means per Table:                                                           15.46       14.64
                       Calculated Worklife Expectancy                                     15.15 years to age 69.5
                       Source: Journal of Forensic Economics Table 11: Characteristics for Initially Active Men with a
                       Professional or PhD Degree.
                       Additionally, Mr. Wyles confirmed in an interview that he will likely work until approximately age 70.




This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                                                                    Harper Hofer & Associates, LLC
                            Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 64 of 100 Page ID
                                               Terrence M. Wyles v. Aluminaid
                                                                       #:2594International, A.G., et al.                                       Schedule 2
                                                                    "But for" Earnings and Benefits Details

                                               WAGES [1]
                                                Annual Salary                                                    $150,000
                                                Bonuses (paid if Aluminaid is profitable)
                                                 U.S. Patent Issued 9/10/2013                                      $50,000
                                                 U.S. Patent Issued 3/1/2016                                       $50,000
                                                 Total Wages                                                       250,000

                                               COMMISSIONS ON EMPLOYER EARNINGS [1]
                                                $5,000,000 to $9,999,999 EBITDA                                       0.5%
                                                Equal or Greater to $10,000,000                                       1.0%
                                                Maximum                                                            500,000

                                               Salary Growth Rate [2]                                                 2.7%
                                               Benefits as a % of Salary + Benefits [3]                              32.1%


                                               [1] Source: Employment Agreement. Note: maximum annual wages of
                                               $350,000. Dates patents issued per Mr. Wyles.
                                               [2] Source: Consumer Price Index for Denver Area, all items, average change
                                               from 1994‐2013 (20 years).
                                               [3] Source: Bureau of Labor Statistics Employer Costs for Employee
                                               Compensation benefits as a percent of total compensation equate to 32.1% of
                                               the employee's wages plus benefits (this is the average for 2015 through
                                               2017).




This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                                                                 Harper Hofer & Associates, LLC
                            Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 65 of 100 Page ID
                                                 Terrence M. Wyles v. Aluminaid
                                                                        #:2595International, A.G., et al.                                                         Schedule 3
                                                  Actual and "As Now Anticipated" Earnings



                                                                              Actual Earnings History                                      As Now Anticipcated
                                                                                                                                                                   Growth
                                                    2010        2011   2012      2013       2014        2015   2016   2017          2018      2019        2020      Rate
                                                     [1]         [2]    [3]       [4]        [4]         [4]    [4]    [4]           [5]       [5]         [5]       [6]
INCOME
  Salary ‐ Leyendecker & Lemire                    $64,627 $89,572 $26,330
  Salary ‐ Aluminaid                                               $95,469
  Pre‐Tax Income ‐ Startup IP Law, LLC                                      $66,958 $79,286 $53,707 $34,060 $44,942                $59,721 $74,499 $89,278
    TOTAL INCOME                                   $64,627 $89,572 $121,799 $66,958 $79,286 $53,707 $34,060 $44,942                $59,721 $74,499 $89,278             5.0%




[1] Source: Social Security Earnings Record for Mr. Wyles.
[2] Source: Form W‐2 from Leyendecker & Lemire, LLC.
[3] Source: Forms W‐2 from Leyendecker & Lemire, LLC and Aluminaid.
[4] Source: Startup IP Law, LLC annual profit and loss statements 2013‐2017. Litigation‐related legal expenses were removed. According to Ms. Bechtolt (Mr. Wyles' wife),
client‐related expenses were reimburseable costs; therefore, we removed those expenses and related revenues from the pre‐tax income amounts on this schedule.
[5] Annualized income for Startup IP Law, LLC in 2013 (April‐December pre‐tax income annualized to a full year) is $89,278. We made the assumption that given Startup IP
Law, LLC's growth from 2016 to 2017, the company will likely reach 2013 annualized pre‐tax income in three years (2020). Therefore, we incrementally increased the "As
Now Anticipated" earnings so that they would reach 2013 annualized pre‐tax income by 2020 (an increase of $14,779 each year).
[6] Source: Robert Half 2016 and 2017 Salary Guides for the Legal Field. 4.0% is the percent change of Salaries for Legal Professionals in the United States, Lawyers with
10+ years' experience in a small law firm between 2015 and 2016. 5.9% is the percent change of Salaries for Legal Professionals in the United States, Lawyers with 10+
years' experience in a small law firm between 2016 and 2017. The average of these two increases is 5%.




This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                                                                                    Harper Hofer & Associates, LLC
                        Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 66 of 100 Page ID
                                           Terrence M. Wyles v. Aluminaid International, A.G., et al.                  Schedule 4
                                                                   #:2596
                                                            Summary of Lost Earnings Damages



                                                                     Lost Earnings
                                                           Aluminaid Employment to Retirement

                            Earnings: As Planned                                                $12,630,544

                            Earnings: As Now Anticipated                                        (1,318,217)

                                Lost Earnings                                                    11,312,327

                            Interest                                                               799,184

                            Discounting                                                           (983,154)

                                Net Lost Earnings                                               $11,128,356




This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                                         Harper Hofer & Associates, LLC
                                          Case 2:17-cv-07722-DMG-SK Terrence
                                                                       Document           265-1International,
                                                                             M. Wyles v. Aluminaid   Filed 08/28/20
                                                                                                              A.G., et al. Page 67 of 100 Page ID                                                                           Schedule 5
                                                                                Analysis#:2597
                                                                                           of Lost Earnings
                                                                                                   Aluminaid Employment to Retirement




                                                                    As Planned/But for                                          Actual & As Now Anticipated
                                                [1]            [2]         [3]         [4]                     [5]            [6]           [6]          [6]                                                   [7]       Lost Earnings with
                                                                       Increase to                Total                                 Increase to                Total         Lost         Interest      Discount        Interest and
  Age       Date           Period             Salary        Benefits Base Salary Commission     Earnings     Income         Benefits    Base Salary Commission   Earnings      Earnings          8%          2.96%          Discounting
Past Period Losses
 54.4 4/5/2013
        12/31/2013               0.7          $150,000             ‐      $15,342    $169,976    $335,318      $66,958 $         ‐    $       ‐    $      ‐        $66,958      $268,360       $127,593                           $395,954
        12/31/2014               1.7           150,000             ‐       50,000     500,000     700,000       79,286           ‐            ‐           ‐         79,286       620,714        235,857                            856,571
        12/31/2015               2.7           154,045          72,686     50,000     500,000     776,731       53,707           ‐            ‐           ‐         53,707       723,024        200,873                            923,897
        12/31/2016               3.7           158,199          74,646     91,781     500,000     824,626       34,060           ‐            ‐           ‐         34,060       790,566        144,759                            935,325
        12/31/2017               4.7           162,464          76,659    100,000     500,000     839,123       44,942           ‐            ‐           ‐         44,942       794,181         75,775                            869,956
           9/7/2018              5.4           113,965          53,775     68,306     341,530     577,576       40,793           ‐            ‐           ‐         40,793       536,783         14,326                            551,109

Total Past Period Loss                        $888,673       $277,766    $375,429   $2,511,506 $4,053,374     $319,746 $         ‐    $       ‐    $      ‐       $319,746     $3,733,629      $799,184 $          ‐            $4,532,812

Future Period Losses
        12/31/2018              5.7              52,880         24,951     31,694     158,470     267,995       18,928           ‐            ‐           ‐         18,928       249,067                       (1,141)             247,926
        12/31/2019              6.7             171,344         80,849    100,000     500,000     852,193       74,499           ‐            ‐           ‐         74,499       777,694                      (18,260)             759,434
        12/31/2020              7.7             175,965         83,029    100,000     500,000     858,994       89,278           ‐            ‐           ‐         89,278       769,716                      (39,696)             730,020
        12/31/2021              8.7             180,709         85,268    100,000     500,000     865,977       93,697           ‐            ‐           ‐         93,697       772,281                      (60,900)             711,381
        12/31/2022              9.7             185,582         87,567    100,000     500,000     873,149       98,335           ‐            ‐           ‐         98,335       774,815                      (81,605)             693,210
        12/31/2023             10.7             190,587         89,928    100,000     500,000     880,515      103,202           ‐            ‐           ‐        103,202       777,313                     (101,847)             675,465
        12/31/2024             11.7             195,726         92,353    100,000     500,000     888,079      108,311           ‐            ‐           ‐        108,311       779,768                     (121,663)             658,105
        12/31/2025             12.7             201,003         94,844    100,000     500,000     895,847      113,672           ‐            ‐           ‐        113,672       782,175                     (141,029)             641,146
        12/31/2026             13.7             206,424         97,401    100,000     500,000     903,825      119,299           ‐            ‐           ‐        119,299       784,526                     (159,928)             624,597
        12/31/2027             14.7             211,990        100,028    100,000     500,000     912,017      125,204           ‐            ‐           ‐        125,204       786,813                     (178,391)             608,422
         5/29/2028             15.2 [8]          89,544         42,251     41,130     205,652     378,578       54,046           ‐            ‐           ‐         54,046       324,531                      (78,693)             245,838

Total Future Period Losses                  $1,861,753       $878,470    $972,824   $4,864,122 $8,577,170     $998,472 $         ‐    $       ‐    $      ‐       $998,472     $7,578,698 $         ‐     $ (983,154)           $6,595,544

Total Lost Earnings Damages                 $2,750,426 $1,156,236 $1,348,254        $7,375,628 $12,630,544   $1,318,217 $        ‐    $       ‐    $      ‐      $1,318,217   $11,312,327      $799,184 $ (983,154)           $11,128,356

                                                                                                                                                                                                             Rounded          $11,130,000




    This analysis is for your use solely in connection with the above
    referenced matter and may not be used for any other purpose.                                                                                                                                          Harper Hofer & Associates, LLC
                          Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 68 of 100 Page ID
                                                            #:2598
                                                          Terrence M. Wyles v. Aluminaid International, A.G., et al.                                   Schedule 5
                                                                Analysis of Lost Earnings ‐ Footnotes                                                   Footnotes
                                                               Aluminaid Employment to Retirement

[1]   According to the Employment Agreement, Mr. Wyles' annual base salary was $150,000 per year. According to Mr. Wyles, there was an
      Initial Public Offering (IPO) in approximately 2015. He believes that at that time, Aluminaid would have started operating in post‐
      startup mode and would have begun giving cost of living adjustments at that time. Therefore, starting in 2015, we grew the $150,000
      "but for" base salary by 2.7% which is the Consumer Price Index for Denver Area, all items, average change from 1994‐2013 (20 years).
[2]   As mentioned above, there was an IPO in approximately 2015. Mr. Wyles believes that the company would have started providing
      benefits to its employees at that time. According to the Bureau of Labor Statistics Employer Costs for Employee Compensation new
      release text dated March 20, 2018, benefits equate to 30.4% of the employee's wages plus benefits. Therefore, starting in 2015 we
      calculated "but for" benefits at 30.4% of Mr. Wyles' salary plus benefits.
[3]   According to Section 4.a. of Mr. Wyles' Employment Agreement, Aluminaid was to increase his base salary if he met certain
      performance objectives, including the issuance of U.S. patents. The issuance of U.S. patents was to increase his base salary by $50,000
      per patent, up to $350,000 total base salary. We were informed that one U.S. patent was issued on September 10, 2013 and a second
      U.S. patent was issued on March 1, 2016. Therefore, we calculated Mr. Wyles' "but for" salary increases as $50,000 at the time each of
      these patents were issued. Note: we were informed by Mr. Wyles that additional patents could have been issued, but they were not
      pursued by Aluminaid. Had these patents been issued, Mr. Wyles would be owed additional monies; these possible additional amounts
      have not been calculated in this analysis.

[4]   Mr. Wyles' "but for" commission is based on Aluminaid's anticipated EBITDA (earnings before interest, taxes, depreciation,
      amortization) per its Business Plan. In each of the three projected years (2013‐2015), Aluminaid anticipated EBITDA of more than
      $10,000,000. According to Mr. Wyles' Employment Agreement with Aluminaid, he was owed 1% of the company's EBITDA, capped at
      $500,000 annually. Mr. Wyles would have earned this capped amount in both 2014 and 2015 had the company's earnings been
      consistent with the business plan. We anticipate that Aluminaid's EBITDA would have grown into perpetuity, therefore owing Mr.
      Wyles $500,000 each year of his employment.
[5]   Mr. Wyles' actual income for 2013‐2017 is based on the annual profit and loss statements of Startup IP Law, LLC for those years.
      Litigation fees were not included. Additionally, according to Ms. Bechtolt (Mr. Wyles' wife), client‐related expenses were reimburseable
      costs; therefore, we removed those expenses and related revenues from the pre‐tax income amounts for 2013‐2017. Mr. Wyles' "As
      Now Anticipated" 2018‐2020 income is based on the assumption that Startup IP Law, LLC will reach 2013's annualized pre‐tax income
      ($89,278) by 2020. Therefore, we incrementally increased the pre‐tax income in these three years so that 2020's pre‐tax income is
      $89,278. We then grew the "As Now Anticipated" 2020 earnings by 5%, which is the average salary increase for lawyers between 2015
      and 2017. See Schedule 3 for more details.




This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                     Page 1 of 2                                         Harper Hofer & Associates, LLC
                          Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 69 of 100 Page ID
                                                            #:2599
                                                          Terrence M. Wyles v. Aluminaid International, A.G., et al.                                  Schedule 5
                                                                Analysis of Lost Earnings ‐ Footnotes                                                  Footnotes
                                                               Aluminaid Employment to Retirement

      Mr. Wyles' "Actual and As Now Anticipated" earnings have been affected by the lawsuit filed against him in July 2013 and the
      subsequent issuance of press releases starting in July 2015 that tarnished his name. These impacts can be seen on Schedule 6, which
      charts Startup IP Law, LLC's monthly and annual revenue and notes these dates.
[6]   Since Mr. Wyles operates as a single member LLC, he does not receive any firm paid benefits, salary, or commission. His earnings are
      his pre‐tax profits.
[7]   The discount rate is the 20 Year Treasury constant maturity for April 2018 per the Federal Reserve Statistical Release.
[8]   Mr. Wyles was approximately 54.4 years old when he was terminated by Aluminaid. The worklife expectancy (WLE) for a 54.4 year old
      male with a Professional or PhD Degree:
      Mr. Wyles' age                                    54.4
      Ages per Table:                                               54.00        55.00
      WLE Means per Table:                                          15.46        14.64
      Calculated Worklife Expectancy                    15.15
      Source: Journal of Forensic Economics Table 11: Characteristics for Initially Active Men with a Professional or PhD Degree.




This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                     Page 2 of 2                                        Harper Hofer & Associates, LLC
                         Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 70 of 100 Page ID
                                            Terrence M. Wyles v. Aluminaid
                                                                    #:2600International, A.G., et al.                                           Schedule 6
                                                  Startup IP Law, LLC's Monthly and Annual Revenue
  $140,000                                                                                                                                      40,000.00
                     Note: Legal expenses not included. Client‐related expenses and corresponding revenue also not considered in this chart.
                                                                                July 2015:
                                                                                Press Reports
                                                                                Released                                                        35,000.00
  $120,000
                 July 2013:
                 Lawsuit filed
                 against Mr.
                                                                                                                                                30,000.00
                 Wyles
  $100,000

         4/5/2013:
                                                                                                           Annual Revenue
         Mr. Wyles                                                                                                                              25,000.00
        Terminated
   $80,000 from
                                   Monthly Revenue
         Aluminaid
                                                                                                                                                20,000.00


   $60,000

                                                                                                                                                15,000.00



   $40,000
                                                                                                                                                10,000.00




   $20,000
                                                                                                                                                5,000.00




         $0                                                                                                                                     0.00
              Apr Jun Aug Oct Dec Feb Apr Jun Aug Oct Dec Feb Apr Jun Aug Oct Dec Feb Apr Jun Aug Oct Dec Feb Apr Jun Aug Oct Dec
              13 13 13 13 13 14 14 14 14 14 14 15 15 15 15 15 15 16 16 16 16 16 16 17 17 17 17 17 17

                                                                    Annual Revenue       Monthly Revenue


This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                                                                  Harper Hofer & Associates, LLC
                         Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 71 of 100 Page ID
                                                  Aluminaid International,
                                                               #:2601 A.G., et al.                                                   Schedule 7
                                                                    Aluminaid EBITDA


                                                                             2013           2014           2015
                             Sales                                          $37,995,822   $202,668,300   $246,024,000
                             Cost of Goods Sold                              18,154,580     95,532,378    115,949,664
                             Gross Margin                                    19,841,242    107,135,922    130,074,336
                             Operating Expenses                               3,123,472      6,184,884      6,837,657
                             Profit Before Interest and Taxes                16,717,770    100,951,038    123,236,679
                             EBITDA                                         $16,997,595   $101,423,538   $123,709,179

                             Source: Aluminaid Business Plan.



                             Commissions per Employment Agreement
                              $5,000,000 to $9,999,999 EBITDA     0.5%
                              Equal or Greater to $10,000,000     1.0%         $169,976     $1,014,235     $1,237,092
                              Maximum                         500,000                          500,000        500,000

                             "But for" Commissions                             $169,976      $500,000       $500,000




This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                                                       Harper Hofer & Associates, LLC
                             Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 72 of 100 Page ID
                                                        Aluminaid International,
                                                                    #:2602 A.G., et al.                                                            Schedule 8
                                                      Analysis of Back Pay and Penalties



                                                                [1]    Annual Base Salary                            $150,000
                                                                       Divided by 365 Days per Year                       365
                                                                       Daily Amount                                   $410.96

                                                                [2]    Start Date                                    1/1/2013
                                                                       End Date                                      4/5/2013
                                                                       Number of Days                                      94

                                                                [3]    Total Back Pay                                 $38,630

                                                                    Penalties per Colorado Wage Act:
                                                                [4]   125% of wages up to $7,500                       $9,375
                                                                [4]   50% of wages exceeding $7,500                   $15,565
                                                                      Total Penalties                                 $24,940

                                                                        Back Pay Plus Penalties                       $63,570

                                                                [5] Statutory Interest                                $32,627

                                                                      Back Pay + Penalties + Interest                 $96,197

                                                                [1] Base salary per Employment Agreement is $150,000.
                                                                [2] For purposes of this calculation, we assumed Aluminaid did
                                                                    not pay Mr. Wyles any monies in 2013. If we receive
                                                                    additional documentation showing amounts paid in 2013,
                                                                    we will update our analysis as appropriate.
                                                                [3] Calculated as daily salary amount times number of days.
                                                                [4] Per Colorado Wage Act, section 8‐7‐109(3)(b)
                                                                [5] Calculated at 8% compounded annually from May 20, 2013
                                                                    (14 days after written demand) through September 7, 2018
                                                                    (the expected last day of trial).
                                                                    Note: Mr. Wyles made a written demand for pay on April 6,
                                                                    2013 (Source: Email from Terrence Wyles to Allen Sussman,
                                                                    dated April 6, 2013). We reviewed the affidavit prepared
                                                                    by Mr. Wyles, but made our own indpendent calculations
                                                                    based upon documents and information we have received.

This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                                                                     Harper Hofer & Associates, LLC
                          Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 73 of 100 Page ID
                                                    Aluminaid International,
                                                                 #:2603 A.G., et al.                                                Schedule 9
                                                                       Legal Fees Plus Interest


                                                                 Date         Payment    Interest
                                                                 8/30/2013       $10,000   $4,717
                                                                 8/30/2013       $10,000   $4,717
                                                                10/14/2013       $13,085   $5,991
                                                                10/14/2013       $10,000   $4,578
                                                                10/16/2013       $10,000   $4,572
                                                                 11/1/2013       $16,360   $7,400
                                                                 2/12/2014        $1,470     $619
                                                                 2/25/2014       $10,000   $4,173
                                                                  5/5/2014        $5,956   $2,363
                                                                 8/13/2014        $2,793   $1,027
                                                                 9/30/2014       $14,781   $5,231
                                                                10/17/2014        $5,000   $1,745
                                                                10/24/2014        $7,734   $2,684
                                                                11/24/2014        $5,000   $1,692
                                                                 2/26/2015        $5,000   $1,560
                                                                 4/24/2015        $5,000   $1,482
                                                                10/12/2015        $5,000   $1,253
                                                                12/15/2015        $5,000   $1,169
                                                                 2/23/2016        $5,000   $1,079
                                                                  3/4/2016        $5,000   $1,066
                                                                 3/14/2016        $5,000   $1,053
                                                                 5/27/2016          $115      $22
                                                                 7/29/2016        $2,000     $352
                                                                10/13/2016        $2,000     $315
                                                                 2/27/2017        $1,000     $125
                                                                 3/10/2017        $1,000     $122
                                                                      Total     $163,294 $61,107 $224,401



                                                            Interest is calculated at 8% compounded annually
                                                            from date of payment through September 7, 2018 (the
                                                            expected last day of trial).

This analysis is for your use solely in connection with the above
referenced matter and may not be used for any other purpose.                                                      Harper Hofer & Associates, LLC
 Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 74 of 100 Page ID
                    Terrence M. Wyles v. Aluminaid
                                            #:2604International, A.G., et al. Attachment I
                 Documents Received and Obtained through May 7, 2018
Document Name
00. TABLE OF CONTENTS.PDF
1. DECLARATION OF PATRICK JOSEPH SANDOVAL.PDF
10. EMAIL FROM PETER ANTICO TO JONATHAN HODES, DATED 3‐4‐13.PDF
11. EMAIL FROM ALLEN SUSSMAN TO TERRENCE WYLES, DATED 4‐5‐13.PDF
12. EMAIL FROM TERRENCE WYLES TO ALLEN SUSSMAN, DATED 4‐6‐13.PDF
13. LETTER FROM LOEB & LOEB TO TERRENCE WYLES, DATED 6‐17‐13.PDF
14. DECLARATION OF TOM BRADY.PDF
15. PLAINTIFF'S DISCOVERY REQUESTS TO DEFENDANT ALUMINAID, INC..PDF
16. PLAINTIFF'S DISCOVERY REQUESTS TO DEFENDENT ALUMINAID INT'L A.G..PDF
17. PLAINTIFF'S DISCOVERY REQUESTS TO DEFENDANT ALUMINAID PTE, LTD..PDF
18. EMAIL FROM SAMUAL VENTOLA TO ROB ZAVAGLIA AND KATHARINE JENSEN, DATED 6‐14‐17.PDF
180117 ORDER DEFAULT JUDGMENT.PDF

19. OBJECTIONS AND RESPONSES TO PLAINTIFF'S DISCOVERY REQUESTS TO DEFENDANT ALLEN SUSSMAN.PDF
2. ALUMINAID BUSINESS PLAN.PDF
20‐YEAR TREASURY INFLATION‐INDEXED SECURITY.XLS

20. OBJECTIONS AND RESPONSES TO PLAINTIFF'S DISCOVERY REQUESTS TO DEFENDANT LOEB & LOEB.PDF
2002‐2014_EXAMPLE_BIOTECH‐INDUSTRY IPOS_001917.XLSX
2012‐ALUMINAID_INC_FINANCIAL_STMTS.PDF
2012.12.12 EMAIL TO CHAREL ARENDT RE FUNDING.PDF
20121012‐‐TMWYLES‐ALUMINAID_EMPLOYMENT_AGREEMENT.PDF
20121206__ALUMINAID_BUSINESS_PLAN_FINAL_12_6.PDF
2012_ALUMINAID_BALANCE_SHEET.PDF
2012_ALUMINAID_P&L_STMT.PDF
2012_ALUMINAID_STMT_OF_CASHFLOWS.PDF
2012_ALUMINAID_W2_FORM_FOR_TMWYLES.PDF
2012_COMM_BANKS_OF_COLO__ALUMINAID_45389496_.PDF
2013‐03‐27‐‐‐‐BIZFILE_REPORT_ON_201303161E_ALUMINAID PTE LTD.PDF
2013.01.25 EMAIL RE ALUMINAID USERNAME AND PASSWORD.PDF
2013.02.11 EMAIL RE GENERAL ASIA UPDATE.PDF
2013.02.27 EMAIL RE SHAREHOLDER LIST.PDF

2013.03.03‐‐‐‐FREER_EMAIL_DISCUSSING_SUSSMAN_FACILITATING_STOCK_SWAP_FOR_SINGAPORE.PDF
2013.03.04‐‐‐‐ANTICO‐FWDED__E‐MAIL_FROM_FREER_ON_VALUATION_REPRESENTATIONS.PDF
2013.03.12 EMAIL RE ALUMINAID TRANSACTIONS.PDF
2013.05.02 EMAIL RE OFFICE SPACE.PDF
2013.05.22 EMAIL TO JOSEPH SANDOVAL.PDF
20130101‐20130401_MILESTONES_LIST_000982.XLSX
20130125‐‐WYLES_SIGNATURE_PAGE_FOR_ALUMINAID_SHAREHOLDER_AGMT.PDF
20130130‐20130220_SCHEDULE_000409.XLSX
20130327‐‐‐‐BIZFILE_REPORT_ON_201303161E_ALUMINAID PTE LTD.PDF
20130327‐‐‐‐SUSSMAN SHARES CERTIFICATE IN PTE.PDF
20130729‐‐TMWYLES‐CREATED_FLAGS_OF_MISAPPROPRIATION_OF_ALUMINAID_FUNDS.PDF

20130905‐‐‐‐PATENT_RIGHTS_ASMT_TO_HARRISBURG_BVI_LTD_BY_ADAM_FREER_AGERSTAM ‐ COPY.PDF


                                           Page 1 of 5
 Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 75 of 100 Page ID
                    Terrence M. Wyles v. Aluminaid
                                            #:2605International, A.G., et al. Attachment I
                 Documents Received and Obtained through May 7, 2018
20130905‐‐‐‐PATENT_RIGHTS_ASMT_TO_HARRISBURG_BVI_LTD_BY_ADAM_FREER_AGERSTAM.PDF
20131024‐‐‐‐P&L_PROJECTIONS_FOR_2014‐2018__002517.XLSX
20131230_ALUMINAID_PTE_LTD_TEAM_WEBPAGES.PDF
2013_ORG_CHARTS.PDF
2013_P&L_REPORT_AND_BALANCE_SHEET__002784.XLSX
2014.11.04‐‐‐‐FORWARDED_EMAIL_FROM_ANTICO‐‐‐‐RE_20130313_HODES‐TO‐
SUSSMAN_ALUMINAID_EMAIL.PDF
20140210‐‐‐‐ALUMINAID SUMMARY BP.PDF
20140624‐‐‐‐VARIOUS_PROEJCTED_P&L_SPREADSHEETS__002785.XLSX
20140912‐‐‐‐ALUMINAID_INTL_AG_DISSOLUTION_DOC.PDF
2016.06.28 EMAIL RE LOEB FEES.PDF
2017‐03‐23 21‐29‐04 170323 AMENDED COMPLAINT.PDF
2017‐09‐29 19‐12‐54 170929 RESPONSES TO INTERROGATORIES ‐ 1.PDF
2017‐12‐12 15‐22‐39 171212 AFFIDAVIT SIGNED.PDF
20171015_ADVFARDOTCOM_WEBSITE_SCREEN_CAPTURES.PDF
2017_SALARY_GUIDE_ROBERTHALFLEGAL.PDF
2018‐04‐24 16‐55‐10 2018.04.24 ALUMINAID PTE'S SUPPLEMENTAL RESPONSES TO WYLES' DISCOVERY
REQUESTS‐
3. DEPOSITION OF ALLEN SUSSMAN DATE 7‐10‐2015.PDF
4. OPTIMISCORP ET AL V. WAITE, ATKINS, SMITH AND HORNE, MEMORANDUM OPINION.PDF
5. GENERAL WAIVER AND RELEASE FROM LIABILITY.PDF
6. REINHART BOERNER VAN DUREN S.S. ET AL V FREER, DECISION AND ORDER.PDF
7. EMAIL FROM ALLEN SUSSMAN TO TERRENCE WYLES, DATED 1‐17‐13 AND STOCK CERTIFICATE.PDF

8. EMAIL FROM ALLEN SUSSMAN TO MULTIPLE PARTIES, DATED 1‐25‐13 AND SHAREHOLDER AGMT.PDF
9. POWER OF ATTORNEY EXECUTED BY CARL FREER DATED 11.13.12.PDF
ADVANCED FIRST AID RESEARCH PTE LTD CIQREPORT.RTF
AFAR ‐ M&A (NEW 1).PDF
ALUMINAID AG ‐ WYLES STOCK CERT.PDF
ALUMINAID PTE LTD ‐ ABOUT & COREINDEX.PDF
ALUMINAID PTE LTD. ‐ 000001‐000051.PDF
ALUMINAID PTE LTD. ‐ 000052 2013 LEDGER ‐ PROFIT & LOSS.PDF
ALUMINAID PTE LTD. ‐ 000053 2013 LEDGER ‐ BALANCE SHEET.PDF
ALUMINAID PTE LTD. ‐ 000054‐000075 2013 AUDIT REPORT.PDF
ALUMINAID PTE LTD. ‐ 000076‐000121 2014 AUDIT REPORT.PDF
ALUMINAID PTE LTD. ‐ 003552‐003593.PDF
ALUMINAID PTE LTD. ‐003194.XLSX
ALUMINAID PTE LTD. ‐003264.XLSX
ALUMINAID PTE LTD. ‐003540.XLSX
ALUMINAID PTE LTD. 000133‐ALUMINAID PTE LTD. 000136‐‐REDACTED_ACCOUNTING_INVOICE.PDF
ALUMINAID PTE LTD. 000278‐ALUMINAID PTE LTD. 000285.PDF
ALUMINAID SEPT 26.PPT
ALUMINAID SHAREHOLDERS AGREEMENT(FINAL DTD 23 JAN 2013).PDF
ALUMINAID USA INC_STATUS.PDF
ALUMINAID USA, INC.PDF
ALUMINAID _2011_AND_2012_FINANCIAL_STMTS.PDF
ALUMINAID_ PROVIDING TECHNOLOGY‐DRIVEN, WORLD‐CLASS FIRST AID – ALUMINAID.PDF


                                            Page 2 of 5
 Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 76 of 100 Page ID
                    Terrence M. Wyles v. Aluminaid
                                            #:2606International, A.G., et al. Attachment I
                Documents Received and Obtained through May 7, 2018
ALUMINAID_BANK‐WIRE‐TRANSFER_REQUESTS.PDF
ALUMINAID_PTE_TEAM‐02.PDF
ALUMINAID_PTE_TEAM.PDF
APR2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
AUG2012_COMM_BANKS_OF_COLO__ALUMINAID_204.PDF
AUG2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
A_R TRANSACTION LISTING.PDF
BOLD ‐ KENDALL CV (1 PAGE) 2017‐07‐30(1).DOC
BOLD LEGAL ‐ VENTOLA, SAM ENGAGEMENT LTR 2017‐07‐10(1).PDF
BUSINESS PROFILE ‐ ADVANCED 15.12.15.PDF
CHATEAU FIDUCIAIRE 2 (002).PDF
CHATEAU FIDUCIAIRE S.A. CF PERSONAL DETAILS.DAT
CHATEAU FIDUCIAIRE SA TRUST SETTLOR‐BENEFICIARY DETAILS.PDF
COLORADO WAGE ACT 8‐16‐16.PDF
COMMERCIAL‐STOCK‐PRODUCTION_PLAN_002202.XLSX
CONFIDENTIAL ‐ 1099‐R CB1.PDF
CONFIDENTIAL ‐ 1099‐R CB2.PDF
CONFIDENTIAL ‐ 1099‐R TW1.PDF
CONFIDENTIAL ‐ 1099‐R TW2.PDF
CONFIDENTIAL ‐ 2013 K‐1.PDF
CONFIDENTIAL ‐ 2014 K‐1.PDF
CONFIDENTIAL ‐ 2015 K‐1.PDF
CONFIDENTIAL ‐ 2016 K‐1.PDF
CONFIDENTIAL ‐ 2017 K‐1.PDF
CONFIDENTIAL ‐ 20180502‐‐‐‐TMWYLES_SOCIAL‐SECURITY‐STATEMENT‐‐‐‐EARNINGS RECORD.PDF
CONFIDENTIAL ‐ COPY OF 2013‐2017 BALANCE SHEET.XLSX
CONFIDENTIAL ‐ COPY OF 2013‐2017 LOAN ACTIVITY.XLSX
CONFIDENTIAL ‐ COPY OF CASH FLOW 2013‐2017.XLSX
CONFIDENTIAL ‐ COPY OF CASH FLOW BY YEAR.XLSX
CONFIDENTIAL ‐ COPY OF P&L BY MONTH‐1.XLSX
CONFIDENTIAL ‐ TMW_2011‐2012_W2_FORMS_FROM_LEYENDECKER&LEMIRE.PDF
CPI FROM BLS DENVER AREA ALL ITEMS.XLSX
CSB OBSERVATIONS ON 2014 AND 2013 PTE FINANCIAL STATEMENTS.DOCX
DEC2012_WELLSFARGO_ALUMINAID_BANK_STMT.PDF
DEFINITION OF CONFIDENCE GAME.PDF
DEFINITION OF CONFIDENCE MAN.PDF
DEFINITION OF FIDUCIARY DUTY.PDF
DEFINITION OF RED FLAG.PDF
DKSH_PROJECT_SPREADSHEET‐‐DATE_UNKNOWN_001708.XLSX
EMPLOYER COSTS FOR EMPLOYEE COMPENSATION DATA TABLE.XLSX
EMPLOYER COSTS FOR EMPLOYEE COMPENSATION NEWS RELEASE TEXT.PDF
EMPTY_MEANINGLESS_SPREADSHEET_001564.XLS
EXPENDITURE SUMMARY.DOCX
FEB2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
FEDERAL RESERVE STATISTICAL RELEASE.CSV
FRAUD RED FLAGS.PDF
FREER‐TO‐ARENDT_POWER_OF_ATTORNEY.PDF


                                           Page 3 of 5
 Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 77 of 100 Page ID
                    Terrence M. Wyles v. Aluminaid
                                            #:2607International, A.G., et al. Attachment I
                Documents Received and Obtained through May 7, 2018
HARRISBURG (BVI LTD)‐01.PDF
HARRISBURG (BVI LTD)‐02.PDF
I180228746.PDF
I180228749.PDF
I180228750.PDF
I180228751.PDF
INVOICE.WYLES 10.2.15.PDF
INVOICE.WYLES.AMENDED11.6.14.PDF
INVOICE.WYLES1.5.17.PDF
INVOICE.WYLES10.14.13.PDF
INVOICE.WYLES10.2.15.PDF
INVOICE.WYLES11.25.15.PDF
INVOICE.WYLES11.3.14.PDF
INVOICE.WYLES12.2.14.PDF
INVOICE.WYLES2.12.14.PDF
INVOICE.WYLES2.19.16.PDF
INVOICE.WYLES8.13.14.PDF
INVOICE.WYLES8.30.13.PDF
INVOICE.WYLES9.30.14.PDF
JAN2013‐DEC2012_WELLSFARGO_ALUMINAID_BANK_STMT.PDF
JAN2013_WELLSFARGO_ALUMINAID_BANK_STMT.PDF
JUL2012_COMM_BANKS_OF_COLO__ALUMINAID_204.PDF
JUL2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
JUN2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
LONG‐TERM SUSTAINABLE GROWTH RATE CALCULATION.XLSX
MAR2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
MARKET VAL JUSTIFICATIONV8.PDF
MAY2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
MEMORANDUM AND ARTICLES OF ASSOCIATION OF ADVANCED FIRST AID RESEARCH PTE.PDF
NOV2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
NOV2012_WELLSFARGO_ALUMINAID_BANK_STMT.PDF
OCT2012_COMM_BANKS_OF_COLO__ALUMINAID_204.PDF
OCT2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
OCT2012_PARTIAL_WELLSFARGO_ALUMINAID_BANK_STMT.PDF
OCT2012_WELLSFARGO_ALUMINAID_BANK_STMT.PDF
PROPOSED AMENDED CMO (002)__TAM EDITS.DOCX
PROTECTIVE ORDER.PDF
REAL GROSS DOMESTIC PRODUCT.XLS
RESUME 2014.PDF
ROBERT_HALF_LEGAL_2016_SALARY_GUIDE.PDF
SEP2012_COMM_BANKS_OF_COLO__ALUMINAID_204.PDF
SEP2012_COMM_BANKS_OF_COLO__ALUMINAID_453894.PDF
SIG PAGE.PDF
SINGAPORE_ALUMINAID_PRODUCT‐DESCRIPTION_SPREADSHEET_001869.XLSX
STARTUP IP LAW ‐ CONFIDENTIAL ‐ P&L.XLSX
UNABLE_TO_OPEN‐‐‐‐ALUMINAID PTE LTD. ‐002141.INDD
US TREASURY BONDS 20 YEAR MATURITY.XLS


                                         Page 4 of 5
 Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 78 of 100 Page ID
                    Terrence M. Wyles v. Aluminaid
                                            #:2608International, A.G., et al. Attachment I
               Documents Received and Obtained through May 7, 2018
VENTOLA ‐ KENDALL EXPERT REPORT 2017‐07‐30(1).DOCX
WEST_HILLS_RESEARCH_AND_DEVELOPMENT_INC__STATUS.PDF
WYLES INVOICE1.3.14.PDF
WYLES INVOICE5.5.14.PDF
WYLES.INVOICE1.7.14.PDF




                                        Page 5 of 5
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 79 of 100 Page ID
                                  #:2609




                                                                              Attachment II
                                                       MELINDA M. HARPER, CPA/ABV/CFF, CFE
                                                                   harper@HarperHofer.com
                                                                             (303) 486‐0012


        EMPLOYMENT

        Harper Hofer & Associates, LLC, 1580 Lincoln Street, Suite 1100, Denver, Colorado
        80203. 2004 to present. Founding Member.

        CBIZ Accounting, Tax & Advisory Services, Greenwood Village, Colorado. 1988 to 2004.
        Director, Litigation and Valuation Services.

        KPMG Peat Marwick, Denver, Colorado. 1977 to 1988. Senior Manager.

        U.S. Natural Resources, Inc., Menlo Park, California. 1973 to 1974. Assistant to
        Treasurer with responsibility for four bank transfer accounts, cash flow forecast data
        gathering and accounts payable.

        K‐T Textiles, Inc., Denver, Colorado. 1968 to 1971. Responsibilities included all
        accounting, including preliminary financial statements; accounts payable and
        receivable; inventory controls; sales; and customer relations.

        The Bon Marche, Seattle, Washington. 1965 to 1968. Assistant Buyer in Girls' Wear,
        Department Manager for Sewing Notions and Trimmings.


        EXPERIENCE
        Project responsibility has included managing engagements ranging in size from 150 to
        10,000 hours, including the completion of all documentation, work papers, and
        reporting.
        Significant engagements include:
                  Providing expert testimony and other dispute resolution services,
                   investigatory services, and arbitration and mediation services for situations
                   involving damages, analysis of fraud, business and economic valuations,
                   joint venture and partnership disputes, business divorce, infringement
                   damages and valuations, disciplinary actions relating to misuse of attorneys’
                   trust funds, financial statements, opportunity cost of stay of foreclosure,
                   litigation services standard of care, accounting procedures and practices,
                   business processes and practices, etc.
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 80 of 100 Page ID
                                  #:2610




                                                                                       Page 2

               Industry experience includes manufacturing, services, distribution, energy,
                real estate, environmental, retailing, telecommunications, health care,
                professional services, technology, gaming, and hospitality.

               Managing engagements assisting major banks and their Counsel relating to
                bankruptcy and reorganization evaluations in connection with non‐
                performing loans.

               Performing due diligence reviews related to potential acquisitions or loans
                for potential buyers or lenders. Industries involved include oil and gas
                exploration and production, retail office furniture sales and office design
                services, pipeline operation and design and refining and transportation of oil
                and related products.

               Tracking, categorizing and accumulating costs associated with the operation
                and clean‐up of a Super Fund site from 1966 until the present.

               Analyzing economic losses relating to personal injury, wrongful death and
                wrongful termination claims.

               Assessing lost profits claimed in a lender's liability suit against a major
                savings and loan.

               Providing litigation support and expert testimony in an anti‐trust case
                involving calculations of damages based on investigatory procedures and
                statistical sampling.

               Managing distributions of a class action settlement fund of $23 million to
                approximately 200,000 claimants.

               Analyzing impact on results of operations where equipment purchased and
                installed was alleged to be defective or inappropriately engineered and
                damages were claimed. For all engagements, analysis included review of
                impact on overall operations as well as review of the alleged damages.

               Managing audit of federal and Indian oil and gas royalty settlements by an
                international oil and gas producer.

               Participating in an extensive study related to the feasibility of building a
                manufacturing facility to utilize a by‐product.

               Managing the audit of a large specialty manufacturer and fabricator with
                multi‐state operations.
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 81 of 100 Page ID
                                  #:2611




                                                                                        Page 3

                  Managing the audit of a small exploration and production company that
                   encompassed all financial records since the company's inception five years
                   earlier.

        EDUCATION
        West Virginia University, Morgantown, West Virginia. Degree: Bachelor of Science in
        Business Administration. Major: Accounting. 1976 to 1977. GPA: 4.0/4.0.

        University of Arizona, Tucson, Arizona. 1974 to 1976. GPA: 4.0/4.0. Working toward
        Bachelor of Science degree with major in Accounting.

        Tobe‐Coburn School, New York, New York. 1962 to 1965. Certificate with Honors in
        Merchandising.

        Colorado Women's College, Denver, Colorado. 1961 to 1962. GPA: 3.6/4.0. Business
        courses.

        AWARDS
        Elijah Watt Sells Award, Honorable Mention, November 1977 Certified Public
        Accountants Uniform Examination, given to 69 candidates for papers considered to be
        exceptional among the 49,000 candidates.

        West Virginia's Annual Merit Award for highest grades at a first sitting of the Certified
        Public Accountants Uniform Exams for 1977.

        West Virginia University, Dean's List each semester; Secretary, Beta Alpha Psi, West
        Virginia University accounting honorary.

        1992 American Women’s Society of CPA’s Public Service Award.

        1998 Colorado Society of CPAs Public Service Award.

        1994 – 2005 Who’s Who in Accounting in The Denver Business Journal.
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 82 of 100 Page ID
                                  #:2612




                                                                                     Page 4

        PROFESSIONAL ACTIVITIES
        Licensed CPA in Colorado, 1978. Originally licensed in West Virginia.

        Holder of two credentials granted by the American Institute of Certified Public
        Accountants; the Accredited in Business Valuation (ABV) designation, received in 1998;
        and the Certified in Financial Forensics (CFF) designation, received in September 2008.

        Received Certified Fraud Examiner designation in 1997.

        Author, PPC’s Guide to Litigation Support Services, 2001 to present.

        Member, Colorado Society of CPAs; Member of Professional Conduct Board, 2011‐
        present; Chair of Litigation Support Services Committee, 1985 to 1987; Member of
        Continuing Education Board, 1987 to 1991; Member of Nominating Committee, 1988
        to 1989; Chair of Upward Mobility of Women Committee, 1991 to 1992; Member of
        Board of Directors, 1992 to 1994.

        Member, American Institute of CPAs; Member, Joint Trial Board, 2000 to 2006;
        Member, Litigation and Dispute Resolution Services Alternate Dispute Resolution Task
        Force, 1999 to 2001; Member, Nominating Committee, 1997 to 1999; Chair, Executive
        Committee of Management Consulting Services Division, 1995 to 1998; Member,
        Strategic Planning Advisory Council, 1996 to 1998; Chair of Litigation and Dispute
        Resolution Services Subcommittee, 1993 to 1995; Member of Litigation Services
        Subcommittee, 1990 to 1993; Member Accounting Standards Board/Management
        Consulting Division Task Force on Standards, 1994 to 1995.

        Editorial Adviser, Journal of Accountancy, 1994 to 1996.

        Charter Member, Panel of Experts, Dunn on Damages, The Economic Damages Report
        for Litigators and Experts, 2011 to 2013.

        COMMUNITY ACTIVITIES
        Mentor, CFF Mentor Program, American Institute of CPAs, 2014 to present.

        Member, Board of Trustees, Attorney’s Fund for Client Protection, 2013 to present;
        Member Flat Fee and Practice Management Taskforces, 2015 to present; Member,
        Hearing Board, Colorado Supreme Court, State of Colorado, 2002 to the present.

        Member, Denver Bar Association, Fee Dispute Committee, 2004 to present.

        Member, International Women's Forum, 1991 to present.
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 83 of 100 Page ID
                                  #:2613




                                                                                   Page 5

        Member, Board of Directors, Colorado HealthOP, 2013 to 2015, Vice Chair, 2014 to
        2015. Chair, Compliance and Audit Committee, 2013 to 2015.

        Member, Treasurer, The Legal Aid Foundation of Colorado, Inc., 2006 to 2012.

        Member, Board of Directors, The Colorado Health Foundation, 2000 to 2009; Member,
        Chair, Audit Committee, 2003 to 2009; Member, Chair, Philanthropy Committee, 2000
        to 2007.

        Member, Board of Governors, HCA‐HealthONE LLC; Member, Audit Committee and
        Finance Committee, 2007 to 2009.

        Board member, Colorado Judicial Institute, 1999 to 2008; Chair, Alternate Dispute
        Resolution Subcommittee, 1999 to 2001; Treasurer, 2000 to 2004; Member, Event, ADR
        and Development Committees, 2001 to 2008.

        Founding President, The Alliance of Professional Women, 1984 to 1987; Executive
        Council, 1984 to 1988; Chair of Membership Committee, 1987 to 1989; Member of
        Outreach Committee, 1990 to 1991; Member of Board of Directors, 1984 to 1991;
        Member of Emeritus Board. Recipient of Athena Award for Leadership.

        Board and Executive Committee member, Colorado I Have a Dream Foundation, 1989
        to 1992; Chair of Friends Committee, 1988 to 1991; Mentor to two youths; Recipient of
        TEAM award in 1991 for mentoring activities.

        Founding member, Colorado Women's Leadership Coalition, 1988; Co‐Chair, Executive
        Committee, 1990 to 1993.

        Member, Colorado Bar Association Alternative Dispute Resolution Committee,
        Colorado Pledge Subcommittee, 1990 to 1993.

        Member, Commercial, Large Complex Case and Accounting and Related Services
        Professionals Arbitration Panels and Mediation Panel, American Arbitration
        Association, 1990 to present; Member, Advisory Council, Rocky Mountain Division,
        1990 to 2000; Chair, Panels Subcommittee, 1992 to 1999.

        Member, Advisory Board, dcb Construction Company Inc., 1992 to 1995.

        Member, Leadership Denver Alumni Association. Member, Class of 1988.

        Board member, Colorado Council on Economic Education, 1987 to 1989.
     Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 84 of 100 Page    ID III
                                                                              Attachment
                                       #:2614
In the Last Four Years, Melinda Harper has given testimony in the following matters:

                                                                                                  Case Name                                                                   Deposition/
   Date                   Jurisdiction                          Plaintiff/Petitioner/Debtor                    Defendant/Respondent/Creditor                       Client    Hearing/Trial
Jun-14    District Court, City and County of           Pure Cycle Corporation and Rangeview            State of Colorado and State Board of Land       Plaintiff            D
          Denver, Case Number: 2011CV8565              Metropolitan District                           Commissioners
Oct-14    District Court, Pitkin County, Colorado,     Downtown Aspen Investments, LLC                 Aspen Legacy Holdings, LLC                      Defendant            T
          Case Number: 2010CV188

Jan-15    District Court, Douglas County,              Jacqueline Orr                                  John A. Millard, M.D.                           Plaintiff            T
          Colorado, Case Number: 2010CV2540

Mar-15    U.S. District Court, District of Colorado,   Phillip W. Wyers and Wyers Products Group, Greenberg Traurig, LLP, Mark L. Hogge, Laura         Plaintiff            H
          Case No. 12-cv-00750-WYD-CBS                 Inc.                                       M. Klaus and Robert P. Charrow

Apr-15    District Court, Douglas County,              Walter A. Peters                                Kathleen A. McClure-Orme                        Plaintiff            D
          Colorado, Case Number: 14CV30453

Apr-15    U.S. District Court, District of Colorado,   Ensign United States Drilling Inc. and Ensign B & H Rig and Tong Sales and Weatherford U.S. Defendant                D
          Case No. 13-cv-00724-LTB                     United States Drilling (California) Inc.      Limited Partnership

Aug-15    U.S. District Court, District of Colorado,   United States Welding, Inc.                     Tecsys, Inc.                                    Defendant            D
          Case No. 1:14-cv-007778-REB-MEH

Aug-15    Judicial Arbiter Group, Inc., Case No.       Kloiber Holdings, LLC and Kloiber Real          Kirk A. Shiner and Sopris, LLC                  Plaintiff            D
          2013-1415A                                   Estate Holdings, LLC (collectively "Kloiber")
                                                       individually and as members of Grizzly
                                                       Cattle, LLC and Grizzly Land, LLC
Sep-15    Judicial Arbiter Group, Inc., Case No.       Kloiber Holdings, LLC and Kloiber Real          Kirk A. Shiner and Sopris, LLC                  Plaintiff            T
          2013-1415A                                   Estate Holdings, LLC (collectively "Kloiber")
                                                       individually and as members of Grizzly
                                                       Cattle, LLC and Grizzly Land, LLC

Oct-15    Judicial Arbiter Group, Inc., Case No.       Kloiber Holdings, LLC and Kloiber Real          Kirk A. Shiner and Sopris, LLC                  Plaintiff            T
          2013-1415A                                   Estate Holdings, LLC (collectively "Kloiber")
                                                       individually and as members of Grizzly
                                                       Cattle, LLC and Grizzly Land, LLC

Feb-16    District Court, City and County of           Peninsula Holdings, LLC and Baljit S. Nanda K&G Petroleum, LLC, K&G Stores, Inc., Twin          Defendant            T
          Denver, Case Number: 2015CV30777                                                         Star Energy, LLC and Preet Singh Puri

Mar-16    United States Bankruptcy Court, Case         David E. Lewis, Chapter 7 Trustee, on bahalf Healthtrio LLC, Monument Systems LLC, Malik        Plaintiff            D
          Number 09-34404 HRT                          of HealthTrio, Inc., Debtor                  M. Hasan and Seeme Hasan
Apr-16    District Court, Douglas County,              Vista FD, LLC                                Douglas County Diesel, LLC                         Defendant            T
          Colorado, Case No.: 15CV030006
Aug-16    U.S. District Court, District of Colorado,   United States Welding, Inc.                     Tecsys, Inc.                                    Defendant            D
          Case No. 14-cv-00778-REB-MEH

Sep-16    U.S. District Court, District of Colorado,   United States Welding, Inc.                     Tecsys, Inc.                                    Defendant            T
          Case No. 14-cv-00778-REB-MEH

Oct-16    District Court, Boulder County, Colorado, Public Service Company of Colorado                 John M. Shaffer; Northern Colorado Water         Defendant           D
          Case No. 2015CV030148                                                                        Conservancy District; City of Longmont and Paul
                                                                                                       Weissmann, in his official capacity as Treasurer
                                                                                                       of Boulder County, Colorado And Aspen Moon
                                                                                                       Farms, LLC


Oct-16    American Arbitration Association, City of Israel J. Salazar                                  MMJ AMERICA, INC., d/b/a BOULDER MMJ, a Plaintiff                    T
          Denver Colorado                                                                              Colorado Corporation; MMJ AMERICA
                                                                                                       HOLDING COMPANY, LLC, f/k/a MMJ
                                                                                                       AMERICA, LLC, a Colorado Limited Liability
                                                                                                       Company; Mile High Medical, LLC, d/b/a MMJ
                                                                                                       AMERICA DOWNTOWN, a Colorado Limited
                                                                                                       Liability Company; 5280 WELLNESS, LLC, d/b/a
                                                                                                       MMJ AMERICA GOLDEN TRIANGLE, a
                                                                                                       Colorado Limited Liability Company; JACOB J.
                                                                                                       SALAZAR, an individual, and, EISA Khoury, an
                                                                                                       individual
Apr-17    District Court, Arapahoe County,             New Castle Properties, Inc. and Treasure        Kinnickinnic Realty Company                  Defendant               D
          Colorado, Case No. 16-1224A                  Valley Investments, LLC
May-17    District Court, Arapahoe County,             New Castle Properties, Inc. and Treasure        Kinnickinnic Realty Company                     Defendant            T
          Colorado, Case No. 16-1224A                  Valley Investments, LLC
Jun-17    Judicial Arbiter Group, JAG Case No.         Fish' N Farm, Inc. and EIO Farm Fresh           Martin Marietta Materials, Inc. and HSMM, LLC   Plaintiff            D
          2016-1640A                                   Foods, LLC
Jun-17    District Court, Boulder County, Colorado,    Thomas J. Harvey                                Mitchell Wiens and M.M.A. Design LLC            Plaintiff            T
          Case No. 16CV31001
Jul-17    Judicial Arbiter Group, Case No. 16-         New Castle Properties, Inc. and Treasure        Kinnickinnic Realty Company                     Defendant            D
          1224A                                        Valley Investments, LLC
Oct-17    Judicial Arbiter Group, JAG Case No.         Fish' N Farm, Inc. and EIO Farm Fresh           Martin Marietta Materials, Inc. and HSMM, LLC   Plaintiff            T
          2016-1640A                                   Foods, LLC
Oct-17    District Court, Arapahoe County,             Keaton Skudneski, Palmer Skudneski, and         David A. Skudneski, Trusteee and David A.       Plaintiff            D
          Colorado, Case No. 17-PR-30044               Landon Skudneski, Through Kerry Stutzman,       Skudneski, in his individual capacity
                                                       as Next Friend
Feb-18    FINRA                                        Bernard S. Black and Samuel H. Black, as        J. P. Morgan Chase Bank, N.A., and J.P.         Plaintiff            H
                                                       Trustees of the Irrevocable Trust for the       Morgan Securities, LLC
                                                       Benefit of the Issue of Renata Black




                                                                                            Page 1 of 1
   Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 85 of 100 Page ID
                                                                        Attachment IV
                                     #:2615


Articles authored or co-authored by Ms. Harper within the last ten years:


"Emerging Issues in Electronic Discovery - An Alert for Appraisers", published
in the July 2007 issue of Business Valuation Update. Author: Melinda M. Harper.

PPC's Guide to Litigation Support Services, published annually.
Authors: Brian P. Brinig, Douglas R. Carmichael, Raymond P. Ladouceur,
Jay E. Fishman, William C. Barrett, J. Clifford Griffith, Melinda M. Harper.

"Alter Ego Testing and Piercing the Corporate Veil", published in the
Fall 2011 issue of Dunn on Damages. Author: Melinda M. Harper.

"Another Voice: Financial Experts on Reducing Client Costs in Civil Litigation",
published September 21st, 2012 issue of AICPA in partnership with IAALS, Authors:
Ron Durkin, Melinda Harper, Glenn Newman, Thomas Burrage, Sandra Johnigan,
and Ron Seigneur.

"Court Rules and Pilot Programs Intended to Reduce Litigation Costs and Delays",
published in the Spring 2013 issue of Dunn on Damages. Author: Melinda M. Harper.




                                             Page 1 of 1
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 86 of 100 Page ID
                                  #:2616




                EXHIBIT 3
    Email Thread involving Hunt’s
    message to Loeb & Loeb and
      Wyles’ message to Hunt




                EXHIBIT 3
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 87 of 100 Page ID
                                  #:2617
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 88 of 100 Page ID
                                  #:2618
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 89 of 100 Page ID
                                  #:2619
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 90 of 100 Page ID
                                  #:2620
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 91 of 100 Page ID
                                  #:2621




                EXHIBIT 4

  Selected Pages from Deposition
   of Mr. Hunt December 4, 2019




                EXHIBIT 4
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 92 of 100 Page ID
                                  #:2622
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 93 of 100 Page ID
                                  #:2623
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 94 of 100 Page ID
                                  #:2624

     1            Q.     Okay.    And how long have you -- strike

     2    that.

     3                   Could you briefly describe your

     4    educational and work history?

     5            A.     My education, I went to Westminster

     6    St Vincent de Paul School, leaving without attaining

     7    any qualifications whatsoever.            I started my first

     8    business at the age of 22 and have been self-engaged

     9    from that date to this date in my own businesses.

    10            Q.     What is your current business, sir, if you

    11    have one?

    12            A.     I currently operate under HunterMay, which

    13    is a corporate inquiry and negotiation company.

    14            Q.     When did you first meet Terrence Wyles?

    15            A.     It would have been mid-2012.

    16            Q.     And what business were you involved in

    17    when you met Mr. Hunt in mid-2012?

    18            A.     Sorry, when I met Mr.

    19                   (Videoconference link disconnected.)

    20                   (Off the record at 2:07 p.m.)

    21                   (On the record at 2:07 p.m.)

    22    BY MR. IRELAND:

    23            Q.     Hello again.

    24            A.     Hi.

    25            Q.     That sort of thing happens.          Let me re-ask



                                            8
                                                                         BARKLEY
                                       JAMES HUNT                        Court R e p o r te r s
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 95 of 100 Page ID
                                  #:2625
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 96 of 100 Page ID
                                  #:2626




                EXHIBIT 5

  Selected Pages from Deposition
  of Mr. Wyles December 9, 2019




                EXHIBIT 5
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 97 of 100 Page ID
                                  #:2627

  1                         UNITED STATES DISTRICT COURT

  2            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

  3                                      --000--


  4    TERRENCE M. WYLES,

  5          Plaintiff,

  6    vs.                                       No. 2:17-cv-07722-DMG-SK

  7    ALLEN ZACHARY SUSSMAN, et al.,

  8          Defendants.

                                             I
  9

10

11

12                        DEPOSITION OF TERRENCE M. WYLES

13

14

15

16

17                         Taken before JANICE L. BELCHER

18                                  CSR No. 12342

19                                December 9, 2019

20

21

22

23

24

25


                                                                  Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 98 of 100 Page ID
                                  #:2628

  1                                     I N D E X
  2                                                                  PAGE
  3    EXAMINATION BY MR. IRELAND                                 5, 199
  4    EXAMINATION BY MR. BRADY                                 169, 202
  5

  6

  7

  8

  9

10                                  E X H I B I T S
11     Defendants'
12                                                                   PAGE
13     EXHIBIT 1       5/7/18 Harper Hofer Report                      87
14     EXHIBIT 2      Expert Report of David J. Kendall, JD            87
15     EXHIBIT 3       Interrogatory Responses                        108
16     EXHIBIT 4      Document entitled,                              138
                       "Lawyer Terrence M. Wyles, Esq."
17
       EXHIBIT 5      Document with Affidavit of Terrence             139
18                    M. Wyles
19     EXHIBIT 6      Complaint                                       141
20     EXHIBIT 7      Transcript of Recorded Phonecall                152
21
22
23
24
25


                                                                  Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 99 of 100 Page ID
                                  #:2629

  1    think,     I'm going to record this phone call?

  2          A.     I have to actually go back.             I don't remember.

  3          Q.    Do you remember implying by your silence that

  4    you would not record the phone calls he requested and

  5    then going ahead and doing it?

  6          A.    That I can't comment.         I don't know.

  7          Q.     Is that the sort of thing you would do, sir,

  8    mislead someone by silence?

  9                MR. SCULLY:    Objection as to form.

10     BY MR. IRELAND:

11           Q.    You can answer the question, sir.

12           A.     I don't deliberately try to mislead anyone.

13     When I'm under attack, there's a different set of rules.

14     But when -- but, no, I'm a pretty ethical, honest

15     person.

16           Q.    Okay.   When did you find out that Mr. Sandoval

17     was working on setting up a competing business to

18     Aluminaid?

19           A.     I wasn't aware that he was.

20           Q.    Okay.   Now, you said a moment ago that when you

21     are under attack, there's a different set of rules.

22                 What do you mean by that, sir?

23           A.    What I mean by that is, we have a group of

24     people for reasons that, you know, only a little bit has

25     come to light in these intervening years, made up stuff,


                                                                       Page 71

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:17-cv-07722-DMG-SK Document 265-1 Filed 08/28/20 Page 100 of 100 Page ID
                                   #:2630

  1     literally made up ungodly charges out of whole cloth

  2     that had no basis in reality to destroy me, to make me

  3    whither away.      And when I didn't whither away, they took

  4     the next step to completely destroy me.              It wasn't

  5     enough to just fire me.         They had to absolutely destroy

  6    my reputation.      That's what I mean by under attack.

  7                There isn't a day since that has occurred that

  8     I haven't thought about taking my life.              That is how it

  9    means to be under attack.           I'm very serious.      I take

 10     things very seriously.        I'm an honest, ethical person.

 11     It is ungodly what has happened to me and how it has

 12    made me feel, and

 13          Q.    Anything else, sir?

 14          A.    Right now,    I'm trying to just steady out.

 15                MR. SCULLY:     Why don't we take a moment,

 16     Counsel.

 17                THE WITNESS:      Please.

 18                MR. IRELAND:      Let him know what when you are

 19     ready to resume, sir.

 20                THE WITNESS:     Go ahead.

 21     BY MR. IRELAND:

 22          Q.    Did you review the discovery responses in this

 23     case before they were served?

 24          A.    The discovery responses, yes, I reviewed them.

 25     I went over them with counsel, yes.


                                                                     Page 72

                                  Veritext Legal Solutions
                                       866 299-5127
